      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 1 of 56




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CLARISSA AND ROBERT HERNANDEZ,
On behalf of themselves and others similarly situated,
SHANNON WOODWORTH, on behalf of
herself and others similarly situated,
DAVID GALLEGOS, on behalf of himself
and others similarly situated,

       Plaintiffs,

v.                                                   Case No. 2:20-cv-00942-JB-GBW

MICHELLE LUJAN GRISHAM,
Individually, Acting Under the Color of Law,
RYAN STEWART,
Individually, Acting Under the Color of Law,
KATHYLEEN M. KUNKEL,
Individually, Acting Under the Color of Law,
and the STATE OF NEW MEXICO,

       Defendants.


  DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS VERIFIED EMERGENCY
MOTION FOR TEMPORARY RESTRIANING ORDER, PRELIMINARY INJUNCTION
                AND PERMANENT INJUNCTIVE RELIEF
       Defendants Governor Michelle Lujan Grisham, Secretary Ryan Stewart, Secretary

Kathyleen Kunkel, by and through their counsel of record, and the State of New Mexico, by and

through its counsel of record, hereby provide their joint response to Plaintiffs’ Verified Emergency

Motion for Temporary Restraining Order, Preliminary Injunction, and Permanent Injunctive Relief

[Doc. 6] (“Motion”). As grounds for their response, Defendants state as follows.

                                       INTRODUCTION

       In March of this year, governors and public health officials across the nation were forced

to issue directives requiring social distancing measures and limiting mass gatherings. Though




                                                 1
       Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 2 of 56




difficult, these restrictions are necessary to save lives and to ensure that those most adversely

affected by COVID-19 can obtain medical care. Although these measures have assisted in

stemming transmission of COVID-19, the pandemic is not over. Accordingly, Governor Lujan

Grisham—as the top elected executive official of New Mexico—must continue to balance desire

of many New Mexicans to “return to normal” with the reality that any in-person activity presents

a threat of spreading a deadly, contagious virus.

       Against this factual backdrop, Plaintiffs challenge Defendants’ scientifically based reentry

guidance for public schools. Plaintiff specifically request the Court invalidate this guidance’s the

prohibition of in-person learning in certain counties due to failure to meet objective gating criteria.

Yet Plaintiffs fall far short of their burden of demonstrating a likelihood of success on the merits,

irreparable harm, or that denying preliminary relief would cause them more harm than the public.

Accordingly, this Court should deny Plaintiffs’ request for a TRO or preliminary injunction

preventing Defendants from protecting the lives of thousands of private schoolchildren and their

communities.

                                         BACKGROUND

I.     The rapid and dangerous spread of COVID-19 in New Mexico

       Since its emergence only a few months ago, the novel coronavirus disease 2019 (“COVID-

19”) has spread exponentially across the globe, throughout the United States, and here in New

Mexico. The confirmed number of infections in the United States provides a good illustration of

this spread. There were just 12 confirmed cases in the United States on February 11, 2020; now,

less than seven months later, there are more than 6 million confirmed cases and more than 200,000




                                                    2
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 3 of 56




deaths. 1 Globally, as of September 17, 2020, the number of confirmed cases has risen to over 32.7

million, with over 991,000 related deaths. 2 Approximately six months since the first confirmed

cases of COVID-19 in New Mexico, there are over 28,800 confirmed cases here and 870 related

deaths. 3 COVID-19’s rapid spread is attributable to certain characteristics of the virus that causes

it and the ease with which that virus is transmitted.

       COVID-19 is a respiratory illness that causes severe complications in some patients,

including pneumonia in both lungs, organ failure, and death. Like most respiratory illnesses,

COVID-19 spreads easily through close person-to-person contact. Although it has not yet been

measured precisely, a significant portion of COVID-19 cases result in mild symptoms or no

symptoms. 4 Additionally, even in cases that are symptomatic, the average time from exposure to

symptom onset is five to six days, with symptoms sometimes not appearing until as long as thirteen

days after infection. 5 This means that individuals who have been infected and have the potential




1
  Previous U.S. COVID-19 Case Data, Centers for Disease Control and Prevention (CDC),
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/previouscases.html (last visited Aug.
9, 2020); Cases in the U.S., CDC, https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/cases-in-us.html (last visited Sept. 27, 2020).
2
   WHO Coronavirus Disease (COVID-19) Dashboard, World Health Organization,
https://covid19.who.int/ (last visited Sept. 27, 2020).
3
  2019 Novel Coronavirus Disease (COVID-19), New Mexico Department of Health (DOH),
https://cv.nmhealth.org/ (last visited Sept. 27, 2020). These numbers are provided as of September
27, 2020 and are updated daily by NMDOH.
4
  Nathan W. Furukawa et al., Evidence Supporting Transmission of Severe Acute Respiratory
Syndrome Coronavirus 2 While Presymptomatic or Asymptomatic, Emerging Infections Diseases,
Vol. 26, Num. 7 (July 2020), https://wwwnc.cdc.gov/eid/article/26/7/20-1595_article.
5
   COVID-19 Basics: Symptoms, Spread and Other Essential Information About the New
Coronavirus     and     COVID-19,       Harvard      Medical     School (March 2020),
https://www.health.harvard.edu/diseases-and-conditions/covid-19-basics.



                                                  3
          Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 4 of 56




to infect others usually do not know they are infected for at least several days (and may never

know, if they remain asymptomatic).

          The ease and rapidity with which COVID-19 spreads and its severe and sometimes fatal

symptoms in a certain percentage of the population create a potential for mass deaths and a severely

overloaded health care system. Because many individuals who have COVID-19 do not know they

have been infected, the only effective way to combat the spread of COVID-19 and to mitigate its

impacts is to limit person-to-person contact and large gatherings to the greatest extent possible.

Although social distancing guidelines generally advise people to stay six or more feet apart, even

that degree of distancing does not guarantee that an individual will not contract COVID-19. This

means that every foray by a person into a public space with other people carries some risk of

transmission, particularly in indoor environments. For instance, a recent study has shown that the

act of speaking can emit thousands of potentially infectious droplets which can linger in an

enclosed space for between 8 and 14 minutes and greatly increase the risk of transmission within

that space. 6

II.       The risk of COVID-19 for children in New Mexico

          COVID-19 is a novel pathogen that the global scientific community has never faced before.

Since March of 2020 scientific data continues to emerge regarding the implications of COVID-19

for all people, including children. See Declaration of Secretary of Human Services David R.

Scrase, M.D., M.H.S.A attached hereto as Exhibit A. Unlike other states, New Mexico started

testing children for COVID-19 during the first week the virus was present in the state during. Id.

at ¶ 5. Positive cases of the virus in children in this state were identified beginning the week of




6
    Id.


                                                  4
       Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 5 of 56




March 15, 2020. Id. New Mexico’s nationally recognized testing program demonstrates that from

the first week of testing children have carried a significant disease burden. Id., Figures 1-3.

       Initial studies suggested children did not pass on COVID-19; however, recently this proved

to be incorrect. Studies now suggest that children can also spread the virus as well. See Ex. A at

¶¶ 16-18; Affidavit of Secretary Ryan Stewart attached hereto as Exhibit B, at ¶ 16. Additionally,

children are now experiencing complications from the virus such as COVID multisystem

inflammatory disorder in addition to other long-lasting impacts like cardiac lesions. Ex. A at ¶ 16,

Ex. B at ¶¶ 17-18. The long-term consequences of these complications are still unknown. Id.

       Since July 14, 2020 7 the State has reviewed and relied upon over 20 studies published

between July 16, 2020 and September 15, 2020. Ex. A at ¶ 17. These studies demonstrate everyone

in a family, including children, can be susceptible and spread COVID-19. The studies further

demonstrate an individual’s increased number of contacts with other people increases the chances

that an individual family member can bring the virus home and spread it to others both inside and

outside the home. Id. at ¶ 18. Therefore, the reopening of schools for in-person instruction will

result in an increased number of positive cases as the number of contacts for all persons in a

community will similarly increase. Id. ¶¶ 10-11, 18; Ex. B at Ex. 1.

III.   New Mexico’s public health emergency orders

       Recognizing the seriousness of this virus and its ability to spread exponentially through

close contacts and public spaces, the Governor declared a public health emergency under the




7
  Plaintiffs cite in their Amended Original Complaint and Request for Temporary Restraining
Order [Doc. 4] (“Amended Complaint” or “Am. Compl.”), ¶ 17, a quote made by Secretary Scrase
on July 14, 2020 in an interview. See Ex. A at ¶ 18. This quote illustrates the state of knowledge
regarding coronavirus spread based on the medical literature at the time. As shown in the pages
above, the State has reviewed additional information related to the spread of coronavirus since
July of 2020. Id.


                                                  5
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 6 of 56




Public Health Emergency Response Act (the PHERA), NMSA 1978, §§ 12-10A-1 to -19 (2003,

as amended through 2015), on March 11, 2020 and invoked the All Hazards Emergency

Management Act (the AHEMA), NMSA 1978, §§ 12-10-1 to -10 (1959, as amended through

2007), by directing all cabinets, departments, and agencies to comply with the directives of the

declaration and the further instructions of the New Mexico Department of Health (the DOH). 8

Consistent with the powers provided during an emergency under the PHERA and the AHEMA, as

well as the Public Health Act (the PHA), NMSA 1978, §§ 24-1-1 to -40 (1973, as amended through

2019), 9 the Secretary subsequently entered a series of public health orders (PHOs) encouraging

New Mexicans to stay in their homes to the greatest extent possible and to practice all possible

precautions when they are required to enter public spaces. 10

       Immediately after declaring a public health emergency, the Governor ordered the closure

of all public schools from March 16, 2020 to April 6, 2020 as a means of proactively implementing

social distancing tools to slow the spread of the virus. 11 On March 26, 2020 the Governor ordered

the closure of all public schools for the remainder of the 2019-2020 school year due to the increase




8
   Governor Michelle Lujan Grisham, Executive Order 2020-004 (March 11, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/03/Executive-Order-2020-004-r.pdf;   New
Mexico closes K-12 public schools to prevent potential spread of COVID-19, PED (March 13,
2020) https://webnew.ped.state.nm.us/news-releases/.
9
  The PHA broadly authorizes the Secretary—as head of the DOH—to “control and abate the
causes of disease, especially epidemics,” “respond to public health emergencies,” “maintain and
enforce rules for the control of conditions of public health importance,” and “do all other things
necessary to carry out its duties.” Section 24-1-3(C), (F), (Q), (Z).
10
      See    generally    Public     Health    Orders     and    Executive     Orders,   DOH,
https://cv.nmhealth.org/public-health-orders-and-executive-orders/ (last visited July 7, 2020)
(collecting PHOs and executive orders relating to COVID-19).
11
    Governor Michelle Lujan Grisham, Executive Order 2020-005 (March 13, 2020),
https://www.governor.state.nm.us/wp-content/uploads/2020/03/Executive-Order-2020-005.pdf.



                                                 6
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 7 of 56




in confirmed COVID-19 positive cases. 12 All New Mexico public schools completed the 2019-

2020 school year using remote instruction and at home learning. 13

       In addition, Secretary Kathyleen Kunkel exercised her broad authority under the PHA to

“close any public place and forbid gatherings of people when necessary for the protection of the

public health”—authority which the New Mexico Supreme Court has upheld 14—by issuing PHOs

prohibiting most public and private gatherings of any significant size and curtail or even prohibit

the operations of many businesses. See Section 24-1-3(E). The restrictions imposed by the PHOs

on businesses have varied over the past few months based on the trajectory of the virus. In May

and June, the PHOs gradually eased some restrictions as the rate of transmission fell and testing

capacity increased. 15 On July 13, 2020, the Secretary tightened restrictions in response to a

disturbing uptick in positive cases in New Mexico and “significant recent spikes” in neighboring




12
    Governor Michelle Lujan Grisham, Executive Order 2020-012 (March 26, 2020),
https://www.governor.state.nm.us/wp-content/uploads/2020/03/MLG_EO_2020_012.pdf.
13
  Governor: K-12 school closings must continue to prevent potential spread of COVID-19, (March
27, 2020) https://www.governor.state.nm.us/2020/03/27/governor-k-12-school-closings-must-
continue-to-prevent-potential-spread-of-covid-19/.
14
  See Writ of Superintending Control, Lujan Grisham v. Romero, No. S-1-SC-38396 (N.M. Sup.
Ct. Aug. 26, 2020); Writ of Superintending Control, Lujan Grisham v. Reeb, No. S-1-SC-38336
(N.M. Sup. Ct. Aug. 4, 2020); see also Chris McKee, Supreme Court rules governor has authority
to restrict, ban indoor dining (Aug. 26, 2020), https://www.krqe.com/health/coronavirus-new-
mexico/supreme-court-to-hold-hearing-on-public-health-order-business-restrictions/ (reporting
that “[t]he New Mexico Supreme Court ruled . . . that the state does have the power to enact a
Public Health Order and restrict or close indoor dining at restaurants”).
15
  Governor Announces Limited Reopening for Dine-In Restaurants, Indoor Malls, Gyms, Salons
and More, NMDOH (May 28, 2020), https://cv.nmhealth.org/2020/05/28/governor-announces-
limited-reopening-for-dine-in-restaurants-indoor-malls-gyms-salons-and-more/; Public Health
Order, NMDOH (June 1, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/06/060120-
PHO.pdf.



                                                7
         Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 8 of 56




states. 16 The July 13 Order’s restrictions appear to have been effective at reversing this disturbing

trend. 17 As such the August 28, 2020 PHO eased some restrictions due to the improvements

containing the spread of the virus. 18 The current PHO continues the same eased restrictions—for

the time being. 19 Unfortunately, new COVID-19 case rates are now rising at alarming levels. 20

IV.         The New Mexico Public Education Department’s Development and Promulgation
            of the Reentry Guidance for Schools

         The New Mexico Public Education Department (the “PED”) is a constitutionally created

entity generally authorized to “have control, management and direction of all public schools.”

N.M. Const. Art. XII, Sec. 6; NMSA 1978 § 22-2-1(A) (2004); see also NMSA 1978, § 22-2-2

(2004) (providing that the PED shall “determine policy for the operation of all public schools . . .

[and] supervise all schools and school officials coming under its jurisdiction”); NMSA 1978, § 22-

2-8 (2003) (providing that the “[PED] shall prescribe standards for all public schools in the state”

including standards for “organization and administration of education,” “the physical condition of

public school buildings and grounds,” and “educational facilities of public schools”).




16
    DOH, Public Health Order, at 1-2 (July 13, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/07/7.13.20-PHO-1.pdf; see Coronavirus in New Mexico, Albuquerque
Journal, https://www.abqjournal.com/coronavirus (last visited Sept. 28, 2020) (showing 7-day
average of new COVID-19 cases in New Mexico rising significantly beginning in mid-June).
17
  See Dan McKay and Dan Boyd, NM sees significant fall in new virus cases, Albuquerque Journal
(Aug. 6, 2020), https://www.abqjournal.com/1483779/nm-sees-significant-fall-in-new-virus-
cases.html (noting that “[t]he state’s seven-day rolling average for new cases is now 198 cases a
day – a decline of 40% since last week, when the average hit 330 on July 29”).
18
     DOH, Public Health Order, (Aug.                   28,     2020),   https://cv.nmhealth.org/wp-
content/uploads/2020/08/082820-PHO.pdf.
19
    DOH, Public Health Order, (September                 18,    2020)   https://cv.nmhealth.org/wp-
content/uploads/2020/09/091820-PHO.pdf .
20
     See Coronavirus in New Mexico, supra note 16.


                                                  8
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 9 of 56




       The PED has collaborated with the Department of Health regarding decisions about the

return of students to school. Ex. B at ¶ 4. The State also partnered with Los Alamos National Labs

(“LANL”) to develop an ongoing epidemiological modeling for weekly updates on the trajectory

of the virus in New Mexico. Ex. A at ¶¶ 15, 17(s); Ex. B at ¶ 5. LANL provided epidemiological

modeling which suggested New Mexico would experience a steep and sustained increase in

positive COVID-19 cases if schools returned to in-person learning without enhanced safety

protocols and limitations on the number of students present in school buildings. Ex. B at ¶ 5, Ex.

1. This modeling further confirms the gating criteria relied upon by the State’s Medical Advisory

Team that social distancing protocols are still necessary to contain the spread of COVID-19.

       The State Medical Advisory Team relies on specific gating criteria when determining New

Mexico’s phased plan for gradual reopening during this pandemic. The gating criteria consist of

the transmission of COVID (measured by rate of spread and NM daily cases), testing capacity

(measured by Number of COVID-19 test per day and COVID-19 test positivity rate), contract

tracing and isolation capacity (measured by time for COVID-19 positive test result in isolation and

as a result to quarantine of case contacts), and statewide healthcare system capacity (measured by

adult ICU beds and 7 day supply of personal protective equipment across the 7 NM Hub Hospitals).

Ex. A at ¶ 7, Figure 4. The criteria are assessed regularly, and if the levels meet predetermined

evidence-based targets, the State may decide to relax certain social distancing restrictions. 21 Ex. A

at ¶ 7. This gating criteria is also applied when determining the category of reentry for schools in

each county. Ex. A at ¶ 8, Ex. B at ¶¶ 6, 19, 38.




21
    The current levels of the gating criteria are located on the DOH’s website:
https://cvmodeling.nmhealth.org/public-health-gating-criteria-for-reopening-nm/.



                                                    9
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 10 of 56




        The two gating criteria the State Medical Advisory Team rely upon to define community

safety are the NM Daily Cases and the COVID-19 Test Positivity Rate. Id. The NM Daily Cases

(7 Day rolling Average) is the measurement of how many cases the state or county has adjusted

per capita on an average over 7 days. Id. at ¶ 8(a). 22 The NM Daily Cases measurement is reflected

in the different colors on the New Mexico map of counties. Id. at ¶ 8, Figures 5, 6. The “green

level” for counties on this map is under 80 cases per 1 million per day or 8 cases per 100,000 per

day over a 14 day rolling average. Id. The COVID-19 Test positivity rate provides information

about the effectiveness of testing results in the state or county. Id. at ¶ 8(b). If a test positivity rate

is above 5%, the consensus is that are there is not enough testing and cases are being missed as a

result. Id. The State’s target at 5% or less for the whole state, and individual counties as well. Id.

The gating criteria of daily cases and test positivity rate used by the State are widely recognized

and recommended epidemiological markers for determining community safety. 23

        In late June of 2020, the PED issued its official reentry guidance (the “Reentry Guidance”)

to assist public school districts and charter schools safely operate during the 2020-2021 school

year. See Ex. B at Ex. 28. The PED is using a phased approach to school reentry based on the in

order to permit the State to analyze the impact of reentry before moving to full-scale

implementation. Id. at Ex. 28, 4. The Reentry Guidance sets out the minimum requirements for

reentry at public schools. Id. at 5. Public schools may operate in three primary reentry categories:




22
          See       Our          Criteria        &           Sources,          COVIDexitStrategy,
https://www.covidexitstrategy.org/definitions-and-criteria (last visited Sept. 28, 2020).
23
   Indicators for Dynamic School Decision-Making, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/indicators.html (last
visited Sept. 28, 2020) (recommending states, tribes, localities, and territories analyze numbers of
new cases per 100,000 persons and test positivity rate when deciding to open, close, or reopen
schools.


                                                    10
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 11 of 56




(1) remote, (2), hybrid, and (3) full reentry. Id. at 9. The remote category requires students to

engage in remote learning with the exception of small groups of special education and K-3

students; the hybrid category permits in-person learning to the extent that students can be spaced

six feet apart or 50% of classroom capacity; and the full reentry category permits in-person

learning for every student five days per week. Id. at 9-10, Ex. 39.

        Beginning on September 8, 2020 schools could begin the hybrid reentry category if the

county in which the school is located had average daily cases less than 8 cases per 100,000 per day

and test positivity under 5%. See Ex. A at ¶¶ 8-9; Ex. B at ¶ 38. In addition, a school which meets

this gating criteria must also have a PED-approved reentry plan and the superintendent or charter

leader sign and return an assurance to abide by safety protocols outlined in PED guidance. See Ex.

B at ¶ 38. These standards issued by PED are applied uniformly across the state. Ex. B at ¶ 19. As

of the date of this Response, certain counties in Southeastern New Mexico have not met the

objective gating criteria of 80 cases per 1 million per day and a test positivity rate of 5% or lower. 24

        However, students and parents in school districts in the remote learning setting are not left

to their own devices. The PED has issued over 40 supplementary guidance documents, many of

which offer resources for providing high quality educational services during remote learning. Ex.

B at ¶ 36. This guidance also includes social-emotional supports for students during this time to

address concerns about the impact of the Coronavirus on student mental health. Id. at ¶ 26. The

PED also continues school-based health clinics with school nurses and provides free and reduced

lunches and breakfasts. Id. at ¶ 3.




24
   See COVID-19 in New Mexico, DOH, https://cvprovider.nmhealth.org/public-dashboard.html
(last visited Sept. 28, 2020).


                                                   11
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 12 of 56




       In addition to providing support all public school students, PED has followed the guidance

from the U.S. Department of Education to provide for the needs of students with disabilities while

following the requirements of PHOs and executive orders since in March of 2020. Ex. B at ¶¶ 42-

52. In July 2020 the PED issued reentry support guidance related to special education which

permits students with disabilities to receive in-person instruction in a manner consistent with

public health orders and executive orders. Ex. B at ¶¶ 53-56. The Reentry Guidance permits small

groups of five students to one teacher to receive in-person instruction even in the remote learning

category Id. at ¶¶ 57- 60. Additionally, dispute resolution options such as hearings and mediations,

available under IDEA and New Mexico rules for education have remained available for parents

throughout the pandemic. Id. at ¶¶ 58-62.

V.     Plaintiffs’ claims in this case.

       Plaintiffs challenge the validity of the current prohibition of in-person instruction at public

schools in Chaves, Curry, Doña Ana, Eddy, Hidalgo, Lea, Luna, McKinley, Quay and Roosevelt

Counties. Plaintiffs allege that the State, the Governor, and Secretaries Kunkel and Stewart’s

issued a “school reentry plan” that arbitrarily and capriciously delayed in-person learning for

children in these counties. See generally Am. Compl. Plaintiffs aver (erroneously) that the current

school reentry plan is based on science or law, nor is it directed at preventing COVID-19. 25 Am.

Compl. at ¶¶ 18-21. Instead Plaintiffs claim all Defendants through executive orders, the PHERA,

and the Reentry Guidance prohibited in-person learning in certain counties “in retaliation for

punitive purposes based upon a perception that these communities were defying the authority of

the Governor.” Id. at ¶ 21. Plaintiffs brought the instant suit pursuant to 42 U.S.C. § 1983 (2018),



25
  Plaintiff’s counsel has characterized efforts to protect children from the spread of COVID-19 as
tantamount to “gestapo policies”. See September 11, 2020 e-mail from Blair Dunn to Matthew L.
Garcia attached hereto as Exhibit C.

                                                 12
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 13 of 56




claiming the prohibition against in-person learning in these counties violates the Due Process

Clause, the Equal Protection Clause and the Individuals with Disabilities Act (IDEA), 20 U.S.C.

§§ 1400 et.seq. See Amend Compl. at ¶¶ 7, 54-74; see generally Motion.

       Pursuant to Federal Rule of Civil Procedure Rule 23, Plaintiffs seek to have this Court

certify “three (3) classes seeking declaratory and injunctive relief.” Am. Compl. at ¶ 31. Plaintiffs

wish the Court to certify the “Declaratory and Injunctive Relief Classes” to be defined as:

       1) the parents of the New Mexico school children who are or will be subject to the
       loss of the constitutionally guaranteed equal education without due process, 2)the
       parents of the New Mexico school children with special needs who are or will be
       subject to the denial of a FAPE in violation of the IDEA without any administrative
       remedy that would not be futile, and 3)school board members, teachers and
       administrators that who are or will be denied the opportunity to meet their moral
       and statutory obligations to provide an equal education to the children of the
       affected counties.

Id. at ¶ 32. In their Amended Complaint Plaintiffs request the Court issue a declaratory judgment

that the Defendants acted unlawfully and unconstitutionally. Id. at ¶¶ 43, b-9. Plaintiffs further

request a preliminary and permanent injunction “enjoining Defendant from prohibiting in-person

instruction” and attorneys fees. Id. at ¶¶ e-g. Plaintiffs request in their Motion a temporary

restraining order and/or preliminary injunction prohibiting Defendants from denying in-person

learning. Motion at 21.

                                           DISCUSSION

I.      Sovereign Immunity Bars Any Claims Against the State or That Allege Violations of
        State Law.

       Although Plaintiffs name the State of New Mexico as a Defendant, they do not offer any

basis for a claim or relief against the State as a sovereign entity. The description of the action in

the Amended Complaint’s introduction, the Amended Complaint’s list of parties, and its

allegations related to the “actions of the Defendants” all lack allegations concerning the State. Pls.’




                                                  13
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 14 of 56




Am. Compl. at 1–2 & ¶¶ 4–6, 21. Simply, the Amended Complaint lacks any allegations that

support a cause of action against the State. See Iqbal, 556 U.S. at 678 (2009) (to survive motion to

dismiss, plaintiff must “plead[] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged).

       Furthermore, if the Amended Complaint did state a claim against the State, it would be

barred by sovereign immunity. New Mexico has inherent sovereign immunity, as recognized by

the Eleventh Amendment. U.S. Const., amend. XI (“The Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against one of

the United States . . . .”); see also Alden v. Maine, 527 U.S. 706, 713 (1999) (“the States’ immunity

from suit is a fundamental aspect of the sovereignty which the States enjoyed before the ratification

of the Constitution, and which they retain today … except as altered by the plan of the Convention

or certain constitutional Amendments”). “The Eleventh Amendment is a jurisdictional bar that

precludes unconsented suits in a federal court against a state and arms of the state.” Peterson v.

Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (internal quotation marks and citation omitted).

       The limited exception to sovereign immunity recognized in Ex Parte Young, 209 U.S. 123

(1905), does not apply to Plaintiffs’ claims against the State. First, the State is not an individual

officer subject to suit for prospective injunctive relief. See Hill v. Kemp, 478 F.3d 1236, 1257 (10th

Cir. 2007) (Ex Parte Young requires that claim be “directed (at least nominally) against state

officials rather than the State . . . itself”). Second, any claim under 42 U.S.C. § 1983 (see Am.

Compl. at 1 & ¶ 7) cannot be brought against a State. This is because “neither a State nor its

officials acting in their official capacities are ‘persons’ under § 1983[.]” Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 71 (1989); see also Pennhurst State School & Hosp. v. Halderman, 465

U.S. 89, 100 (1984) (Eleventh Amendment bars suits against State agencies and departments).




                                                 14
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 15 of 56




Thus, Section “1983 actions do not lie against a State.” Arizonans for Official English v. Arizona,

520 U.S. 43, 69 (1997). Finally, the Declaratory Judgment Act alone cannot provide jurisdiction

over a claim against the State where none otherwise exists. See Prier v. Steed, 456 F.3d 1209, 1212

(10th Cir. 2006) (“The Declaratory Judgment Act does not extend the jurisdiction of federal

courts.”) (citing Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950)).

        Sovereign immunity also bars any claim that Plaintiffs raise under the New Mexico

Constitution. Although often framed as due process or equal protection claims, much of Plaintiffs’

Amended Complaint is grounded in a contention that the State is not maintaining a “uniform

system of free public schools … open to, all the children of school age in the state,” as provided

in Article XII, Section 1 of the New Mexico Constitution. See, e.g., Compl.at 2 & ¶¶ 24, 55–57,

63; Motion at 11, 18 & ¶ 15.

        The federal question jurisdiction that Plaintiffs rely upon (Am. Compl., ¶ 7) cannot serve

as a basis for a claim raising state constitutional rights. 28 U.S.C. § 1331 (“The district courts shall

have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States” (emphasis added)). Nor can Plaintiffs bring state constitutional claims under the

federal courts’ supplemental jurisdiction in 28 U.S.C. § 1367. That statute’s provision of

supplemental jurisdiction does not extend to claims barred by Eleventh Amendment immunity.

Raygor v. Regents of Univ. of Minn., 534 U.S. 533, 542 (2002) (“[W]e hold that § 1367(a)’s grant

of jurisdiction does not extend to claims against nonconsenting state defendants.”); see also

Pettigrew v. Oklahoma ex rel. Okla. Dep’t of Pub. Safety, 722 F.3d 1209, 1213 (10th Cir. 2013).

As the Supreme Court held in Pennhurst State School and Hospital v. Halderman, supplemental

jurisdiction “does not permit such an evasion of the immunity guaranteed by the Eleventh

Amendment,” such that a claim alleging that state officials violated state law can be brought in




                                                  15
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 16 of 56




federal court. 465 U.S. 89, 121 (1984); see also Raygor, 534 U.S. at 540–42 (recognizing that

Pennhurst’s holding was not altered by the statutory enactment of supplemental jurisdiction in 28

U.S.C. § 1367). “The supplemental jurisdiction statute does not override the sovereign immunity

enjoyed by states under the Eleventh Amendment and related doctrines. Accordingly, absent

waiver of immunity, federal courts have no jurisdiction under § 1367 for claims asserted against a

state.” 13D Wright et al., Fed. Prac. & Proc. Juris. § 3567 (3d ed. 2019), at nn. 54–55.

       Any claim by Plaintiffs that Defendants have violated Article XII, Section 1 of the New

Mexico Constitution is barred by Eleventh Amendment immunity. “Under the Eleventh

Amendment, states are generally immune from suits brought in federal court by their own citizens,

by citizens of other states, by foreign sovereigns and by Indian tribes.” Chamber of Commerce of

U.S. v. Edmondson, 594 F.3d 742, 760 (10th Cir. 2010). The three exceptions to Eleventh

Amendment immunity are: (1) “a state may consent to suit in federal court”; (2) “Congress may

abrogate a State’s sovereign immunity . . . under Section 5 of the Fourteenth Amendment;” and

(3) “under Ex Parte Young, a plaintiff may bring suit against individual state officers acting in

their official capacities if the complaint alleges an ongoing violation of federal law and the plaintiff

seeks prospective relief.” Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1166 (10th Cir.

2012). As it does not fall under any of these exceptions, “the Eleventh Amendment bars suits

brought in federal court seeking to enjoin a state official from violating state law.” Johns v.

Stewart, 57 F.3d 1544, 1553 (10th Cir. 1995). “Indeed, the [Supreme] Court has noted ‘it is

difficult to think of a greater intrusion on state sovereignty than when a federal court instructs state

officials on how to conform their conduct to state law.” Id. (quoting Pennhurst, 465 U.S. at 106).

       Nonetheless, if the Court determines that it could otherwise exercise supplemental

jurisdiction over state constitutional claims, it should decline to do so. 28 U.S.C. § 1367(c)




                                                  16
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 17 of 56




provides that “district courts may decline to exercise supplemental jurisdiction . . . if (1) the claim

raises a novel or complex issue of State law” or “(4) in exceptional circumstances, there are other

compelling reasons for declining jurisdiction.” Here, both exceptions are met. The interpretation

of New Mexico’s Constitution and its right to education as applied to in-person versus online

learning is a quintessential novel or complex issue of state law that should be left to state courts

and a “compelling reason[] for declining jurisdiction.”

       Plaintiffs’ claims based on violations of the New Mexico Constitution’s right to

education—and any claims against the State as a sovereign entity—are barred by sovereign

immunity. Because the Court lacks jurisdiction over these claims, Plaintiffs are unlikely to prevail

on the merits. Furthermore, such claims should be dismissed for lack of jurisdiction.

II.    The proposed classes in this case should not be provisionally certified

       Although Plaintiffs do not expressly request that the Court provisionally certify classes, it

is a necessary prerequisite for the relief they seek in a temporary restraining order. See TRO

Motion at 21 (requesting TRO requiring in-person learning at all schools). Presumably, the classes

they would seek to provisionally certify are:

       a) “all others similarly situated with school-aged children in Chaves, Curry, Doña
       Ana, Eddy, Hidalgo, Lea, Luna, McKinley, Quay, and Roosevelt Counties”;
       b) “all others similarly situated with school-aged children with special needs that
       are entitled to the protections of the IEDA in Chaves, Curry, Doña Ana, Eddy,
       Hidalgo, Lea, Luna, McKinley, Quay, and Roosevelt Counties”; and
       c) “all others similarly situated as teachers, administrators, or school board
       members that have been denied the opportunity to fulfill their constitutional and
       statutory educational and moral obligations in Chaves, Curry, Doña Ana, Eddy,
       Hidalgo, Lea, Luna, McKinley, Quay, and Roosevelt Counties.”

Am. Complaint, ¶¶ 25–27; see also Supp’l Info. Per Sep. 24, 2020 Minute Order (ECF No. 11) at

4–5. Assuming that Plaintiffs are seeking provisional certification of these classes, certification

should be denied.



                                                  17
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 18 of 56




       Provisional class certification should be denied for three reasons. First, the IDEA Plaintiffs’

failure to exhaust their administrative remedies prevents them from satisfying the commonality

and typicality prerequisites set forth in Federal Rule of Civil Procedure 23(a)(2) and (3). Also the

fact that the individual circumstances of every member of the proposed class and subclasses are

different vis-à-vis the qualifying student’s individual education program, in addition to their family

situations and personal health status, also prevent Plaintiffs from satisfying the commonality and

typicality requirements. Finally, the proposed classes comprise potentially over 60,000

individuals, all with varying educational and medical needs—and consequently different desires

for or against in-person learning, and their interests thus cannot be represented by the

representatives proffered here as required by Rule 23(a)(4).

       When determining whether class certification is appropriate, “the question is not whether

the plaintiff or plaintiffs have stated a cause of action or will prevail on the merits, but rather

whether the requirements of Rule 23 are met.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178

(1974). The threshold question for class certification is whether Plaintiffs have satisfied the four

requirements set forth in Rule of Civil Procedure 23(a), generally referred to as numerosity,

commonality, typicality, and adequacy:

               A.      Prerequisites to a class action. One or more members of a class may
       sue or be sued as representative parties on behalf of all only if:
                       (1)      the class is so numerous that joinder of all members is
       impracticable;
                       (2)      there are questions of law or fact common to the class;
                       (3)      the claims or defenses of the representative parties are
       typical of the claims or defenses of the class; and
                       (4)      the representative parties will fairly and adequately protect
       the interests of the class.

If these prerequisites are met, then the Court must determine whether the Plaintiffs also meet one

of the requirements set forth in Rule 23(b). Here, Plaintiffs seek certification under Rule 23(b)(2),



                                                 18
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 19 of 56




which requires a finding that “the party opposing the class has acted or refused to act on grounds

generally applicable to the class, thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the class as a whole.” Am. Complaint, ¶¶ 29–30. 26

       A.    Plaintiffs’ failure to exhaust administrative remedies precludes class
             certification
       The IDEA Plaintiffs have not attempted to seek administrative remedies in this matter,

contending that it would be futile. Am. Complaint, ¶ 71. This failure to exhaust administrative

remedies also precludes class certification, as different class members would present different

claims and be able to obtain different relief in administrative proceedings.

       “Rule 23(a)’s requirements of commonality and typicality merge with the analysis of

whether a failure to exhaust administrative remedies can be excused, because both analyses may

depend on the resolution of a common question of law or fact, and whether all of the class members

possess the same interest and suffer the same injury.” Miller ex rel. S.M. v. Bd. of Educ. of

Albuquerque Pub. Sch., 455 F. Supp. 2d 1286, 1294–95 (D.N.M. 2006), aff’d 565 F.3d 1232 (10th

Cir. 2009). For example, in Association for Community Living in Colorado v. Romer, the Tenth

Circuit held that because IDEA claims “require[d] a determination as to whether any individual

child was denied a free appropriate public education” which “is enhanced by the factual details of

a particular child’s case,” administrative exhaustion was required and the class could not be

certified. 992 F.2d 1040, 1045 (1993).

       Here too, Plaintiffs’ IDEA claims require individualized assessments of whether the State’s

emergency public health laws deny students a free appropriate public education. If Plaintiffs

pursued administrative relief for those claims, they could develop records of their particular



26
  For the same reasons that Plaintiffs’ individualized circumstances prevent them from meeting
Rule 23(a)’s commonality and typicality requirements, the predominance and superiority
requirements in Rule 23(b) are not met as well.

                                                19
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 20 of 56




educational needs and contest whether those can be met while remaining in compliance with public

health laws See infra Part III(C)(3). Because the putative IDEA Plaintiff class is differently

positioned as to whether they have sought administrative relief, and the claims or relief available

to them in that administrative process, Plaintiffs cannot satisfy Rule 23(a)’s commonality and

typicality requirements.

       B.      The putative classes do not share common facts and legal claims

       To meet the commonality requirement, Plaintiffs must demonstrate that “there are

questions of law and fact common to the class.” Fed. R. Civ. P. 23(a)(2). As the U.S. Supreme

Court has observed, “[t]hat language is easy to misread, since ‘[a]ny competently crafted class

complaint literally raises common ‘questions.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011) (quoting Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev.

97, 131–32 (2009)) “What matters to class certification . . . is not the raising of common

‘questions’—even in droves—but rather, the capacity of a class-wide proceeding to generate

common answers apt to drive the resolution of the litigation. Dissimilarities within the proposed

class are what have the potential to impede the generation of common answers.” Dukes, 564 U.S.

at 350 (quoting Nagareda, 84 N.Y.U. L. Rev. at 131–32).

       Plaintiffs contend that the following question is common to all class members:

       [W]hether New Mexico’s actions violate their constitutional or statutory rights by
       denying their children either an equal education or in certain circumstances an
       owing FAPE without providing them any pre or post deprivation due process.

Am. Complaint, ¶ 37. But due to the varying circumstances of each putative class member, these

questions are not likely “to generate common answers apt to drive the resolution of the litigation.”

Wal-Mart Stores, Inc., 564 U.S. at 350. The Complaint seeks relief for thousands of individuals,




                                                20
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 21 of 56




but fails to address each individual’s unique educational needs, family lives, and varying levels of

vulnerability to COVID-19.

       As a result, the answers to Plaintiffs’ asserted questions necessarily vary based on the

individual circumstances of each putative class member. For example, whether all children would

fare better in an in-person setting, and whether the absence of the in-person setting is depriving

each child of an equal education is a question that can only be answered by looking at each

individual child. Likewise, the vulnerability of those children, their families, and their

communities to COVID-19 will differ based on their individualized circumstances. The same is

true of Plaintiffs’ putative sub-class of teachers, administrators, and school board members who

have different needs and interests in in-person schooling. In sum, Plaintiffs cannot meet the

commonality requirement because the individual circumstances of every child, teacher, and

administrator will produce a unique answer about whether the right to education requires in-person

learning. Dukes, 564 U.S. at 350 (“Dissimilarities within the proposed class are what have the

potential to impede the generation of common answers.”).

       For related reasons, Plaintiffs have failed to establish that the class representatives’ claims

are typical of the class members’ claims. See Fed. R. Civ. P. 23(a)(3). “The typicality requirement

ensures that absent proposed class members are adequately represented by evaluating whether the

named plaintiff’s interests are sufficiently aligned with the class’ interest.” Payne v. Tri-State

CareFlight, LLC, 332 F.R.D. 611, 661 (D.N.M. 2019) (citing Baby Neal ex rel. Kanter v. Casey,

43 F.3d 48, 57 (3d Cir. 1994). Plaintiffs offer no evidence that the named plaintiffs’ needs and

desires for in-person education are typical of the parents, teachers, administrators, and school

board members that make up the putative class.




                                                 21
       Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 22 of 56




        C.      Conflicted Interests of the Class Representatives and Class Prevent Adequate
                Representation.


        The Tenth Circuit has identified two questions relevant to the adequacy of representation

inquiry: (i) whether the named plaintiffs and their counsel have any conflicts with other proposed

class members; and (ii) whether the named plaintiffs and their counsel will vigorously prosecute

the action on the class’ behalf. Payne, 332 F.R.D. at 662 (quoting Rutter & Wilbanks Corp. v. Shell

Oil Co., 314 F.3d 1180, 1187–88 (10th Cir. 2002)). The named Plaintiffs fail this requirement

because there is no indication that every member of the proposed class, given the differences in

individual educational and medical needs, and familial situations would benefit from a return to

in-person learning. Id. at 663 (quoting Pickett v. Iowa Beef Processors, 209 F.3d 1276, 1280 (11th

Cir. 2000) (finding that representation was inadequate where the class included those “who claim

harm from the very acts from which other putative class members benefitted”)). 27 Indeed, given

Plaintiffs’ allegations that COVID-19 has “a mortality rate less than the typical flu,” that the State’s

public health measures are “wielded in … an unequal manner as to single out and punish children

in certain counties,” and “were done in retaliation for punitive purposes,” it is unlikely that the

class representatives and their counsel can adequately represent class members that desire

protective measures be taken to prevent the spread of COVID-19. TRO Motion at 3, 8. Because

Plaintiffs have failed to meet these prerequisites for class certification, the Court should decline to

provisionally certify the plaintiff class.

III.    Plaintiffs request for request for a TRO and Preliminary Injunction must be denied

        A.      Standard of review for a TRO and preliminary injunction


27
   The IDEA named Plaintiffs failure to exhaust administrative remedies also makes them
inadequate class representatives, in that a jurisdictional defense exists to their claims and they are
not similarly situated to any class members who have participated in the administrative process.

                                                  22
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 23 of 56




       To obtain a TRO or preliminary injunction, the moving party must demonstrate: “(1) a

likelihood of success on the merits; (2) a likelihood that the movant will suffer irreparable harm in

the absence of preliminary relief; (3) that the balance of equities tips in the movant’s favor; and

(4) that the injunction is in the public interest.” AG of Okla. v. Tyson Foods, Inc., 565 F.3d 769,

776 (10th Cir. 2009) (internal quotation marks and citation omitted); see also Firebird Structures,

LCC v. United Bhd. of Carpenters & Joiners of Am., Local Union No. 1505, 252 F. Supp. 3d 1132,

1173 (D.N.M. 2017) (Browning, J). “The third and fourth factors ‘merge’ when, like here, the

government is the opposing party.” Aposhian v. Barr, 958 F.3d 969, 978 (10th Cir. 2020). Because

preliminary injunctive relief is an “extraordinary remedy, . . . the right to relief must be clear and

unequivocal.” Nova Health Sys. v. Edmondson, 460 F.3d 1295, 1298 (10th Cir. 2006). The movant

“must” satisfy his or her burden for each and every one of these prerequisites. Diné Citizens

Against Ruining Our Env’t, 839 F.3d 1276, 1281 (10th Cir. 2016). These prerequisites do not

establish a balancing test—each must be satisfied independently, and the strength of one cannot

compensate for the weakness of another. See id. at 1282 (citing Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008)).

       Furthermore, “[b]ecause the limited purpose of a preliminary injunction is merely to

preserve the relative positions of the parties until a trial on the merits can be held,” the Tenth

Circuit specifically disfavors “(1) preliminary injunctions that alter the status quo; (2) mandatory

preliminary injunctions; and (3) preliminary injunctions that afford the movant all the relief that it

could recover at the conclusion of a full trial on the merits.” Schrier v. Univ. of Colorado et.al.,

427 F.3d 1252, 1258-59, (10th Cir. 2005) (alterations, internal quotation marks, and citation

omitted). Therefore, “any preliminary injunction fitting within one of the disfavored categories

must be more closely scrutinized to assure that the exigencies of the case support the granting of a




                                                 23
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 24 of 56




remedy that is extraordinary even in the normal course[,]” and “a party seeking such an injunction

must make a strong showing both with regard to the likelihood of success on the merits and with

regard to the balance of harms[.]” O Centro Espirita Beneficente Uniao do Vegetal (“O Centro”)

v. Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004).

        Plaintiffs’ requested injunctive relief falls into the category of disfavored injunctions.

Plaintiffs’ requested relief in their Motion is the same relief sought in their Amended Complaint:

an injunction prohibiting Defendants from denying in-person learning in public schools. Compare

Motion at 21, with Am. Compl. at 15. Plaintiffs, therefore, seek all the relief they could be awarded

at the end of trial on the merits. See Legacy Church, Inc. v. Kunkel, No. CIV 20-0327 JB\SCY,

2020 U.S. Dist. LEXIS 122542, at *229 (D.N.M. July 13, 2020) (Browning, J) (holding that the

plaintiff’s requested TRO was disfavored because it sought the same injunctive relief requested in

its complaint and the plaintiffs’ request for attorneys’ fees in the plaintiffs’ complaint was

incidental to the injunctive relief requested). Thus, this Court should closely scrutinize Plaintiffs’

Motion and require Plaintiffs to “make a strong showing both with regard to the likelihood of

success on the merits and with regard to the balance of harms[.]” O Centro, 389 F.3d at 975.

        B.     Special considerations for issuing TRO or preliminary injunction interfering
        with a state’s response to the COVID-19 pandemic

        Navigating the once-in-a-lifetime health crisis arising from the COVID-19 pandemic

necessarily requires difficult choices, but these tough decisions must be made in order to protect

the health and safety of the public. As Chief Justice Roberts observed in his special concurrence

in South Bay United Pentecostal Church v. Newsom, “The precise question of when restrictions

on particular social activities should be lifted during the pandemic is a dynamic and fact-intensive

matter subject to reasonable disagreement. Our Constitution principally entrusts ‘[t]he safety and

the health of the people’ to the politically accountable officials of the States ‘to guard and protect.’”



                                                   24
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 25 of 56




140 S. Ct. 1613 (2020) (Roberts, C.J., concurring) (quoting Jacobson v. Massachusetts, 197 U.S.

11, 38 (1905)). “When those officials ‘undertake[] to act in areas fraught with medical and

scientific uncertainties,’ their latitude ‘must be especially broad[,]’” he continued, “Where those

broad limits are not exceeded, they should not be subject to second-guessing by an ‘unelected

federal judiciary,’ which lacks the background, competence, and expertise to assess public health

and is not accountable to the people.” Id. (quoting Marshall v. United States, 414 U.S. 417, 427

(1974) and Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 545 (1985)); see

also Jacobson, 197 U.S. at 30 (“It is no part of the function of a court or a jury to determine which

one of two modes was likely to be the most effective for the protection of the public against

disease.”). 28

        Plaintiffs assume, without cause, that Defendants seek a blank check from the Court to

disregard the Constitution. See Motion, 1-3, 13-15. 29 Not so. Defendants simply request the Court



28
   The Supreme Court recently denied another application for injunctive relief aimed invalidating
the Nevada Governor’s emergency order allowing casinos and certain other facilities to admit 50%
of their maximum occupancy but preventing churches, regardless of their size, from admitting
more than 50 persons. See Calvary Chapel Dayton Valley v. Sisolak, No. 19A1070, ___ U.S. ___,
2020 U.S. LEXIS 3584, at *1 (July 24, 2020). Numerous courts (including this Court) have acted
in accord with Chief Justice Roberts’ directive and refrained from issuing TROs and preliminary
injunctions that invalidate emergency orders issued in response to the COVID-19 pandemic—
despite any reasonable disagreements. See, e.g., Legacy Church, Inc. v. Kunkel, No. CIV 20-0327
JB\SCY, 2020 U.S. Dist. LEXIS 122542 (D.N.M. July 13, 2020) (Browning, J); see also, e.g., 4
Aces Enters., LLC v. Edwards, No. 20-2150, 2020 U.S. Dist. LEXIS 147721 (E.D. La. Aug. 17,
2020); Murphy v. Lamont, No. 3:20-CV-0694 (JCH), 2020 U.S. Dist. LEXIS 136961 (D. Conn.
Aug. 3, 2020); Geller v. Cuomo, 2020 U.S. Dist. LEXIS 137863 (S.D.N.Y. Aug. 3, 2020); Vill. of
Orland Park v. Pritzker, No. 20-cv-03528, 2020 U.S. Dist. LEXIS 136833 (N.D. Ill. Aug. 1, 2020);
World Gym, Inc. v. Baker, Civil Action No. 20-cv-11162-DJC, 2020 U.S. Dist. LEXIS 131236 (D.
Mass. July 24, 2020); Ass’n of Jewish Camp Operators v. Cuomo, No. 1:20-CV-0687 (GTS/DJS),
2020 U.S. Dist. LEXIS 117765 (N.D.N.Y. July 6, 2020); High Plains Harvest Church v. Polis,
Civil Action No. 1:20-cv-01480-RM-MEH, 2020 U.S. Dist. LEXIS 105247 (D. Colo. June 16,
2020).
29
  Plaintiffs rely heavily on Justice Alito’s dissenting opinion in Calvary Chapel yet completely
ignore the fact that the majority of the Supreme Court denied the request injunctive relief in that


                                                 25
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 26 of 56




follow established precedent recognizing that state officials’ latitude “must be especially broad”

when “undertak[ing] to act in areas fraught with medical and scientific uncertainties” (such as a

during an unprecedented pandemic) because they have been “entrust[ed] with the safety and the

health of the people,” not “an unelected federal judiciary.” Id. (quoting Marshall v. United States,

414 U. S. 417, 427 (1974) and Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S.

528, 545 (1985)); see also Jacobson, 197 U.S. at 30 (“It is no part of the function of a court or a

jury to determine which one of two modes was likely to be the most effective for the protection of

the public against disease.”).

       C.      Plaintiffs fail to demonstrate a strong likelihood of success on the merits their
               claims

               1.      Equal Protection
                       i.        Strict scrutiny does not apply because education is not a
                                 fundamental right

       “Strict scrutiny” and “rational basis” are the two primary standards used to determine the

validity of a law challenged as denying equal protection. Edwards v. Valdez, 789 F.2d 1477, 1482

(10th Cir. 1986). Courts apply strict scrutiny only in those limited instances where a classification

involves a suspect class or affects a fundamental right. Id. Here, Plaintiffs claim Defendants are

unfairly discriminating against citizens of certain counties with high rates of COVID-19

transmission. See Motion at 9-16. But that claim does not, without more, give rise to a viable equal

protection claim. It is well established that “citizens of statutory counties are not a suspect class.”

Save Palisade FruitLands v. Todd, 279 F.3d 1204, 1210 (10th Cir. 2002). Therefore, the


case. Calvary Chapel, 2020 U.S. LEXIS 3584, at *1. What’s more, Defendants’ methodical and
empirically based approach to reopening schools is entirely different from the challenged
distinction in Calvary Chapel—which permitted casinos to host thousands of individuals while
prohibiting churches from hosting more than 50 congregants. See id. Defendants’ methodical and
empirically based approach to reopening schools would likely assuage even the Dissent’s
concerns. See id.


                                                  26
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 27 of 56




“classification [must] burden[] the exercise of a fundamental right guaranteed by the U.S.

Constitution” in order to be subject to strict scrutiny. Id.

        The Supreme Court has never recognized education as a fundamental right. Plaintiffs

nevertheless request that this Court reach such a holding in this matter. That request is without

legal foundation. Plaintiffs do not (as they cannot) point to any court which has recognized

education as a fundamental right under the U.S. Constitution warranting strict scrutiny. 30 Indeed,

the Supreme Court has refused to recognize education as a fundamental right every time it has

been asked to do so. See, e.g., Kadrmas v. Dickinson Pub. Sch., 487 U.S. 450, 458 (1988) (“Nor

have we accepted the proposition that education is a ‘fundamental right’ . . . which should trigger

strict scrutiny when government interferes with an individual’s access to it.”); Papasan v. Allain,

478 U.S. 265, 284-86 (1986) (declining to resolve question of whether a minimally adequate

education is a fundamental right); Plyler v. Doe, 457 U.S. 202, 223 (1982) (“Nor is education a

fundamental right; a State need not justify by compelling necessity every variation in the manner

in which education is provided to its population.”); San Antonio Indep. Sch. Dist. v. Rodriguez,

411 U.S. 1, 35 (1973) (“Education, of course, is not among the rights afforded explicit protection

under our Federal Constitution. Nor do we find any basis for saying it is implicitly so protected.”).




30
   While Plaintiffs cite Article XII, Section 1 of the New Mexico Constitution (and several other
state constitutional rights to education) in their Petition, see Petition at 11, state constitutional
rights cannot be used as a basis for applying strict scrutiny under the federal Equal Protection
clause. See Save Palisade FruitLands, 279 F.3d at 1211 (rejecting argument that the power of the
initiative is a fundamental right and stating that “every decision of which we are aware has held
that initiatives are state-created rights and are therefore not guaranteed by the U.S. Constitution”);
Gould v. Richardson, No. CIV 08-0505 JB/DJS, 2009 U.S. Dist. LEXIS 58204, at *16-17 (D.N.M.
Mar. 28, 2009) (Browning, J.) (“[T]o implicate the higher standard of review on the basis of a
"fundamental right" requires that the right be guaranteed by the [U.S.] Constitution.” (internal
quotation marks and citation omitted). Accordingly, any rights under Article XII, Section 1 of the
New Mexico Constitution are immaterial to this Court’s determination of what level of scrutiny to
apply. Given the Supreme Court’s clear precedent, Plaintiffs’ contentions must be set aside.


                                                  27
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 28 of 56




       Although Defendants cannot deny the importance of education, “the undisputed

importance of education will not alone cause [a c]ourt to depart from the usual standard for

reviewing a State’s social and economic legislation.” Rodriguez, 411 U.S. at 35. Plaintiffs argue

“the right to a basic education is ‘deeply rooted in this Nation’s history and tradition,’ stretching

back at least as far as ratification of the Fourteenth Amendment and is therefore a fundamental

right.” Motion at 10 (quoting Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997)). However,

this ignores the fact that public school was “virtually non-existent” at the time of the Constitution’s

ratification, Lemon v. Kurtzman, 403 U.S. 602, 645-47 (1976), and “[t]here was no federal or state-

run school system anywhere in the United States as late as 1830.” Barry Friedman & Sara Solow,

The Federal Right to an Adequate Education, 81 Geo. Wash. L. Rev. 92, 117 (2013) (citing

Frederick M. Binder, The Age of the Common School, 1830-1865, at 20 (1974)). Moreover, even

when the Supreme Court has ventured to recognize a right as fundamental, it has typically limited

them to “negative rights” (i.e., the right to be free from restraint or barrier). See DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195-96 (1989) (recognizing that the Due

Process Clause is “phrased as a limitation on the State’s power to act, not as a guarantee of certain

minimal levels of safety and security” and thus concluding that “our cases have recognized that

the Due Process Clauses generally confer no affirmative right to governmental aid, even where

such aid may be necessary to secure life, liberty, or property interests of which the government

itself may not deprive the individual”).

       Plaintiffs also argue this Court should be the first to recognize education as a fundamental

right because “[b]asic learning is also a prerequisite for the activities that form the basis of

citizenship in our republic, including ‘knowledgeable and informed voting,’ comprehending ballot

initiatives, and engaging in political speech and dis-course. . . . And lack of basic reading and




                                                  28
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 29 of 56




writing skills precludes individuals from constitutionally protected access to the justice system.”

Petition at 11. However, this argument is nearly identical to the one advanced and rejected by the

Supreme Court. The appellees in Rodriguez argued that “education is itself a fundamental personal

right because it is essential to the effective exercise of First Amendment freedoms and to intelligent

utilization of the right to vote” and that the “corollary right to receive information becomes little

more than a hollow privilege when the recipient has not been taught to read, assimilate, and utilize

available knowledge.” Id. at 35. The Supreme Court disagreed, stating, “The Court has long

afforded zealous protection against unjustifiable governmental interference with the individual's

rights to speak and to vote. Yet we have never presumed to possess either the ability or the

authority to guarantee to the citizenry the most effective speech or the most informed electoral

choice.” Id. at 36. “That these may be desirable goals of a system of freedom of expression and of

a representative form of government is not to be doubted[,]” the Court continued, “But they are

not values to be implemented by judicial intrusion into otherwise legitimate state activities.” Id.

Left solely with arguments explicitly rejected by the Supreme Court, Plaintiffs provide this Court

no principled reason to break from precedent and recognize education as a fundamental right

necessitating strict scrutiny.

                        ii.      Heightened scrutiny does not apply, and even if it did, a
                                 temporary pause of in-person learning for children in counties
                                 with a high spread rate of a deadly virus survives such a
                                 standard

        Nor should this Court apply a heightened level of scrutiny. Citing Plyler, in which the

Supreme Court applied heightened scrutiny to a law allowing schools to deny public education to

the children of undocumented immigrants, Plaintiffs claim that a heightened level of scrutiny

should likewise apply here. Motion at 12. Plaintiff claims this is so because “Defendants’ action

are the functional equivalent of excluding Plaintiffs’ children—including minority children and



                                                 29
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 30 of 56




families of limited economic means—from the opportunity to attain an uniform education[.]”

Motion at 12. However, the Supreme Court has refused to extend Plyler’s heightened scrutiny

standard “beyond the ‘unique circumstances,’ that provoked its ‘unique confluence of theories and

rationales.’” Kadrmas, 487 U.S. at 459 (quoting Plyler, 457 U.S. at 239, 243). In Kadrmas, the

Court addressed the constitutionality of a school bus service user fee and rejected the appellants’

contention that those who could not afford the fee were denied equal access to education and that

such a denial implicated heightened scrutiny. Id. at 458-61. Notably, the Court distinguished Plyler

on the ground that the children in Plyler were innocent victims of their parents’ illegal immigration

and the school bus user fee in question would not “promot[e] the creation and perpetuation of a

subclass of illiterates.” Kadrmas, 487 U.S. at 459 (quoting Plyler, 457 U.S. at 230).

       This case is no less distinguishable. Unlike the plaintiffs in Plyler—which involved the

invidious discrimination against a “disfavored” group of undocumented children by completely

denying them access to free public education—Plaintiffs here claim no such class membership.

457 U.S. at 219-225. While Plaintiffs point out that the restricted counties (like all of New Mexico)

are home to minority and low-income children, see Motion at 12, the classification at issue in this

case applies across the board and not simply to some “disfavored group”—unlike the challenged

law in Plyler, which only targeted the children of undocumented immigrants. Id. at 205. Nor can

Plaintiffs claim the same injury as those in Plyler; temporarily suspending in-person learning for

students in counties with higher rates of spread during a once-in-a-lifetime pandemic is simply not

comparable to permanently and completely denying a specific group of children access to free

public education.

       Simply put, this case is nothing like Plyler. Rather, this case is more akin to Papasan, in

which the Supreme Court applied rational basis review to an equal protection claim brought by




                                                 30
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 31 of 56




Mississippi schoolchildren challenging school officials’ distribution of public-school land funds.

478 U.S. 265. The funding disparity in Papasan was so great that some counties received (in one

year) an estimated average of $0.63 per pupil from the public-lands fund, whereas the average

public-land income for other counties was approximately $75.34 per pupil—over 100 times

greater. Id. at 273. The plaintiffs alleged that the unequal distribution of funds denied them the

minimally adequate education provided to children in other areas of the state and argued that the

state had infringed a fundamental right to a minimally adequate education. Id. at 284-85. Although

the Court noted it had “not yet definitively settled the questions whether a minimally adequate

education is a fundamental right and whether a statute alleged to discriminatorily infringe that right

should be accorded heightened equal protection review[,]” it declined to reach the question

because the plaintiffs failed to “allege that schoolchildren in the [lesser-funded counties] are not

taught to read or write” or that “they receive no instruction on even the educational basics.” Id. at

285-86. Accordingly, the Court remanded the case back to the district court for rational basis

review. Id. at 289.

       Like the Plaintiffs in Papasan, Plaintiffs make no allegation that schoolchildren in the

counties with higher rates of new COVID-19 cases are not being taught to read or write or that

Defendants are failing to provide them with any instruction on educational basics. Rather,

Plaintiffs essentially claim that virtual learning is not as effective as in-person learning. 31 Be that



31
   Plaintiffs also claim (without evidence) that “distance learning will effectively preclude children
from receiving a basic minimum education because . . . many students in the affected rural counties
have no access to the internet[.]” Motion at 12. Thankfully, internet access has expanded
exponentially in the past years—even in rural New Mexico. New Mexico Broadband Map, NM
DoIT Offices of Broadband and Geospatial Technology, https://nmbbmapping.org/mapping/ (last
visited Sept. 27, 2020). However, those students with limited internet access may take advantage
of internet accessible areas created in school parking lots and school buses. See Reentry Guidance
at 13, 19. But even if students did not have internet access at their houses, this fact, alone, would
not require heightened scrutiny. Cf. Kadrmas, 487 U.S. at 461 (holding that although the plaintiffs


                                                  31
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 32 of 56




as it may, such a claim does not rise to the level of a total and permanent deprivation of any public

education involved in Plyler. Nor do Plaintiffs’ attached exhibits from experts proffering testimony

in an unsuccessful challenge to the California Governor’s approach to reopening schools have

much (if any) relevance to this case, which involves a completely different state with a completely

different system. 32 Therefore, any heightened review in this case is unwarranted.

       Even if a heightened level of review applied here, the temporary pause of in-person

learning for children in counties with a high spread rate of a deadly virus would survive such

scrutiny. The Court in Plyler applied a heightened standard requiring a determination of whether

“whether [the classification] may fairly be viewed as furthering a substantial interest of the State.”

457 U.S. at 217-18. 33 That standard is obviously met in this case. This Court has already

determined that there is a compelling (not merely “substantial”) state interest in guarding the public

health and safety in preventing the spread of COVID-19. See Legacy Church, Inc. v. Kunkel, No.

CIV 20-0327 JB\SCY, 2020 U.S. Dist. LEXIS 68415, at *88 (D.N.M. Apr. 17, 2020) (Browning,

J) (holding that “mitigating a state pandemic is a compelling interest”); Legacy Church Inc., 2020

U.S. Dist. LEXIS 122542 at *304 (Browning, J) (holding that “combatting local outbreaks of the

coronavirus amidst a global pandemic” is a compelling governmental interest).




suffered genuine hardships in having to pay for a private transportation service to school when
they were denied access to public school busses, [s]uch facts, however, do not imply that the Equal
Protection Clause has been violated”).
32
  Order Denying Plaintiffs’ Ex Parte Application for a Temporary Restraining Order, [Doc. 51]
Brach et al., v. Newsom et al, Case 2:20-cv-06472-SVW-AFM (C.D. Cal. Aug. 21, 2020).
33
  The standard of review described in Plyler appears to have been novel. See Laurence H. Tribe,
American Constitutional Law § 16-32, at 1602-03 (2d ed. 1988) (cataloguing forms of
“intermediate review” and referring to the Plyler formulation as “a new form of heightened
scrutiny”).



                                                 32
        Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 33 of 56




         The State’s interest is no less compelling now—when new COVID-19 case rates are greater

than or equal to new case rates from March to June and the flu season is upon us. 34 Because

combatting local outbreaks of COVID-19 during a global pandemic is indisputably a compelling

state interest, Defendants need only demonstrate that the distinction at issue “may fairly be

viewed” as furthering that interest in order to meet Plyler’s heightened scrutiny standard. 457 U.S.

at 217-18. This is clearly the case. Unlike the unconstitutional law in Plyler, which “impose[d] its

discriminatory burden on the basis of a legal characteristic over which children can have little

control,” id. at 220, the distinction here does not invidiously discriminate against any child on the

basis of their parents’ transgressions; it simply seeks to protect children (and their communities)

in counties with an increased likelihood of contracting and spreading a deadly virus ravaging the

country. Defendants—navigating a once-in-a-lifetime pandemic stealing the lives of hundreds of

New Mexicans—have determined that it may be relatively safe to provide limited in-person

learning under strictly monitored conditions if the rates of new COVID-19 cases are below a

certain level. Yet this does not, ipso facto, mean that every public school is safe to reopen for in-

person learning. Far from it. Unfortunately, recent trends show a significant rise in new COVID-

19 infections. See Coronavirus in New Mexico, supra note 16. This trend underscores the

importance of slowly and methodically reopening schools.

          “The government need not choose between doing nothing in the face of a pandemic and

closing all of society.” Legacy Church, Inc., 2020 U.S. Dist. LEXIS 68415, at *118 n.12

(Browning, J.). So too with schools: The State need not choose between allowing in-person

learning across the state, despite significantly higher risks of outbreaks in certain counties, or

imposing a blanket ban. Plaintiffs argue (without support) that Defendant’s actions are not



34
     See Coronavirus in New Mexico, supra note 16.


                                                 33
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 34 of 56




rationally related to stopping the spread of COVID-19 because “whether a county is on the

monitoring list has nothing to do with the prevalence of COVID-19 at schools, or even among

children.” Motion at 15. Frankly, this argument blinks reality. Unfortunately, Defendants are not

soothsayers and cannot simply gaze into some crystal ball to predict where and when the next

outbreak will be; they must rely on objective indicators, such as new case rates in a community, to

determine the safety (or lack thereof) of allowing thousands of children, teachers, and faculty to

congregate for hours each day during a pandemic. 35 Plaintiffs also claim (without evidence) that

Defendants’ decision to temporarily limit in-person learning is not rational because “the scientific

evidence confirms that children are not at risk of being sickened or killed by COVID-19.” Motion

at 20. Plaintiffs’ unfounded assertion is belied by the mountain of evidence Defendants relied on

in determining when and how to reopen schools safely. See generally Ex. A, Ex. B. Even if

Plaintiffs’ assertion were true, it would not render Defendants’ decision irrational, as limiting in-

person learning is not only meant to protect children but their families, teachers, and community

members—individuals who include those at a higher risk of becoming seriously sick or dying from

COVID-19. Although Plaintiffs may claim “children do not play a significant role in transmitting

the virus to adults,” Motion at 20, this unfounded assertion is debatable at best—and dangerously

wrong at worst. 36




35
  Preparing K-12 School Administrators for a Safe Return to School in Fall 2020, CDC (Aug. 26,
2020), https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/prepare-safe-
return.html (stating that “COVID-19 transmission rates in the immediate community and in the
communities in which students, teachers, and staff live” is a key consideration for school
administrators to consider in determining when and how to safely to return to school).
36
   See Ex. A, Ex. B; Adriana S. Lopez et al., Transmission Dynamics of COVID-19 Outbreaks
Associated with Child Care Facilities — Salt Lake City, Utah, April–July 2020, CDC (Sept. 18,
2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6937e3.htm (stating that “[r]eports suggest
that children aged ≥10 years can efficiently transmit SARS-CoV-2”).


                                                 34
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 35 of 56




       As the evidence cited above clearly demonstrates, Defendants’ decision to limit in-person

learning to those counties with a lower rate of new COVID-19 cases “may fairly be viewed” as

furthering the State’s compelling interest in fighting an unprecedented pandemic. Plyler, 457 U.S.

at 217-18. See Ex. B; Ex. A. While Plaintiffs may disagree with Defendants’ choice how to safely

reopen schools across the state, such disagreement (even if reasonable) provides no basis for this

Court to overturn their decision. See South Bay, 140 S. Ct. 1613 (Roberts, C.J., concurring)

(“Where those broad limits [on elected officials decisions to lift restrictions on activities during a

pandemic] are not exceeded, [their decisions] should not be subject to second-guessing by an

unelected federal judiciary, which lacks the background, competence, and expertise to assess

public health and is not accountable to the people.” (internal quotation marks and citations

omitted)); Jacobson, 197 U.S. at 30 (“It is no part of the function of a court or a jury to determine

which one of two modes was likely to be the most effective for the protection of the public against

disease.”); Legacy Church, Inc., 2020 U.S. Dist. LEXIS 122542, at *376 (“As the Supreme Court

has made clear, the judiciary may invalidate such efforts ‘only’ when they have ‘no real or

substantial relation’ to the public health, or are ‘beyond all question, a plain, palpable invasion’ of

the First Amendment.’” (quoting South Bay, 140 S. Ct. 1613 (Roberts, C.J., concurring)). Thus,

Defendants’ decision to temporarily suspend in-person learning during a pandemic for counties

with higher rates of new COVID-19 cases meets Plyler’s heightened level of scrutiny (and

consequently, rational basis review, should this Court rightfully reject Plaintiffs’ assertion that it

does not apply). See Swepi, Ltd. P’ship v. Mora Cty., 81 F. Supp. 3d 1075, 1181 (D.N.M. 2015)

(Browning, J.) (“Under a rational basis review, the party challenging a classification under the

Equal Protection Clause normally has the burden ‘to negative any reasonably conceivable state of




                                                  35
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 36 of 56




facts that could provide a rational basis for the classification.’” (quoting Bd. of Trustees v. Garrett,

531 U.S. 356, 367 (2001)).

                2.      Procedural Due Process

        Plaintiffs next claim Defendants violated Plaintiffs’ right to procedural due process under

the Fourteenth Amendment. Specifically, Plaintiffs allege that they have been deprived of their

right to “a uniform system of free public schools” as guaranteed by Article XII, Section 1 of the

New Mexico Constitution without any pre-deprivation or post deprivation due process. Motion at

5, 12-13. The Due Process Clause states, “No State shall. . .deprive any person of life, liberty, or

property, without due process of law.” U.S. Const. amend. XIV, § 1. An alleged violation of the

due process clause “prompts a two-step inquiry: (1) whether the plaintiff has shown the deprivation

of an interest in ‘life, liberty, or property’ and (2) whether the procedures followed by the

government in depriving the plaintiff of that interest comported with ‘due process of law.’” Elliott

v. Martinez, 675 F.3d 1241, 1244 (10th Cir. 2012). In this case, Plaintiffs are unlikely to establish the

first required step.

        A constitutional right for the purpose of procedural due process can be defined by state

law. Guttman v. Khalsa, 669 F.3d 1101, 1115 (10th Cir. 2012) (citing Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 540-41 (1985)). However, to “have a property interest in a benefit, a

person clearly must have more than an abstract need or desire for it . . . He must, instead, have a

legitimate claim of entitlement to it.” Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972). The New

Mexico Constitution guarantees a “uniform system of free public schools sufficient for the

education of, and open to, all children of school age in the state[.]” N.M. Const. art. XII, § 1. Yet

this provision does not guarantee that every aspect of education is a protected right. In Norton v.

Bd. of Ed. of Sch. Dist. No. 16, Hobbs Mun. Sch., 1976-NMSC-045, ¶ 4, 89 N.M. 470, 553 P.2d




                                                   36
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 37 of 56




1277, the New Mexico Supreme Court construed the “free education” phrase in N.M. Const. art.

XII, § 1 to apply to “[o]nly those courses ‘sufficient for the education’” of school children. Thus,

the New Mexico Supreme Court determined elective courses are not required for students, and

reasonable fees could be charged for those courses in public schools. Id. ¶ 5.

       Plaintiffs have yet to establish that on-line instruction provided in the remote phase of

PED’s Reentry Guidelines violates the New Mexico Constitution. Plaintiffs do not provide any

New Mexico law requiring in-person instruction of students in public schools. None of the

individual Plaintiffs allege that the material or content provided to students on-line in New Mexico

is deficient. See Motion at Exs. B-D. Instead, Plaintiffs only support that on-line instruction is

inferior to in-person instruction are affidavits from a case in which the Central District of

California denied a request for temporary restring order permitting in-person instruction in

California schools. See Brach, supra note 32. There is similarly no evidence to substantiate

Plaintiffs’ theory that Defendants are punishing the school districts in the southeastern part of the

state. Rather, Defendants’s uniform approach to school reentry plan is based on established, clear

and objective criteria based on widely accepted epidemiological markers. Ex. B at ¶¶ 19-22, 38.

The State is applying this reentry criteria to all school districts throughout the state. Id. Therefore,

Defendants are upholding the New Mexico Constitution’s guarantee of a uniform public school

system while taking steps to safeguard the public during this pandemic.

       Furthermore, Plaintiffs’ alleged deprivation of a property interest is at odds with federal

law. The United States Supreme Court has held that state law providing for a free public education

creates “a legitimate entitlement to a public education as a property interest which is protected by

the Due Process Clause.” Goss v. Lopez, 419 U.S. 565, 574 (1975) (holding the suspension of

students as a disciplinary tool was a “complete deprivation” of education warranting notice and a




                                                  37
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 38 of 56




hearing). However, Plaintiffs’ property interest in a public education pursuant to New Mexico law

does not extend to the “particular incidents of education” that compose the “educational process.”

Seamons v. Snow, 84 F.3d 1226, 1234-35 (10th Cir. 1996). The Tenth Circuit has interpreted Goss

to speak only in general terms regarding the “educational process” and not the specific components

of education. Id. at 1235 (citing Albach v. Odle, 531 F.2d 983 (10th Cir. 1976)). Thus, participation

in sports, taking certain classes, or attending a particular school do not create “a property interest

subject to constitutional protection.” Id.; see Colorado Seminary (University of Denver) v.

National Collegiate Athletic Asso., 570 F.2d 320, 321 (10th Cir. 1978) (“The ‘educational process’

is indeed a bundle of diverse situations . . . to the effect that if one stick in the bundle is removed,

it does not necessarily mean that a constitutionally protected right of a student has thereby been

violated.”). 37 This Court has similarly held in cases when there were no allegations that a student

was completely excluded from his or her education, the plaintiffs failed to demonstrate a

protectable property interest under the Due Process Clause. See Chavez v. Bd. of Educ. of Tularosa

Mun. Sch., CIV 05-0380 JB/RLP, 2006 WL 4060667 (D.N.M. Oct. 4, 2006); Ar v. Las Vegas City

Schs, CIV 13-0720 KBM/KK; CIV 13-0350 KBM/KK; CIV 13-0755 KBM/KK 2014 U.S. Dist.

LEXIS 205380, (D.N.M. Sept. 27, 2014) (holding allegations that the child was deprived of

electives, physical education class, materials in Braille, and certain text books did not amount to a

protected property interest because the child was not entirely excluded from his education).



37
   District courts have similarly upheld this interpretation of Goss, 419 U.S. 565. Johnson v. W.
State Colo. Univ., 71 F. Supp. 3d 1217, 1227-1228 (D. Colo. 2014); Littlefield v. Piedra Vista
High Sch. Admin., No. CIV 15-177 RB/SCY, 2015 U.S. Dist. LEXIS 193325 (D.N.M. August 21,
2015) (holding student did not have property interest in participating in interscholastic sports);
Castaneda v. City of Albuquerque, 276 F. Supp. 3d 1152, 1177 (D.N.M. Feb 4, 2016); Walker v.
Jemez Mt. Sch. Dist., 2020 U.S. Dist. LEXIS 107814, *9-11 (D.N.M. June 19, 2020)(“Plaintiffs
have not met their burden in demonstrating that this claimed [property] right to a revoked diploma
or to uncorrected transcripts is ‘clearly established’ in the Tenth Circuit.”).



                                                  38
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 39 of 56




       Plaintiffs allege Defendants’ orders impose deprivations of the right to education because

students are denied in-person socialization during school hours. See generally Motion. Defendants

do not deny that socialization of children is an important aspect of education. 38 However, as

demonstrated by Tenth Circuit precedent, socialization in education is not a property right subject

to due process. See Seamons, 84 F.3d at 1234-35. Additionally, public students in New Mexico

receiving remote instruction have not been completely excluded from an education. Rather, online

instruction ensures there is no lapse in education to public school students. Thus, Plaintiffs are

unlikely to establish at any point in this litigation they have been deprived a property right that is

subject to procedural protections.

       Even if Plaintiffs could establish a protected property interest, a procedural due process

violation will not lie when the underlying governmental action affects a general class of persons.

See Okla. Educ. Ass’n v. Alcoholic Beverage Laws Enf’t Comm’n, 889 F.2d 929, 936 (10th Cir.

1989) (“When the legislature passes a law which affects a general class of persons, those persons

have all received procedural due process—the legislative process.”); see also 75 Acres, LLC v.

Miami-Dade Cty., 338 F.3d 1288, 1294 (11th Cir. 2003) (“[I]f government action is viewed as

legislative in nature, property owners generally are not entitled to procedural due process.”);

Richardson v. Town of Eastover, 922 F.2d 1152, 1158 (4th Cir. 1991) (“[I]f a town’s action is

legislative, an affected party has no right to notice and an opportunity to be heard.”).

       Although this exception typically applies to laws passed by Congress or state legislatures,

courts have held that the exception generally applies regardless of the entity and instead focus on




38
  The PED is taking into account the social-emotional impact of the coronavirus on all community
members, including public school students. This is seen with PED’s steps to provide social and
emotional support to students during the remote instruction phase. See Ex. Bat ¶¶ 24, 26.



                                                 39
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 40 of 56




whether the action applies to a larger segment of the population rather than a limited number of

individuals. See, e.g., Curlott v. Campbell, 598 F.2d 1175, 1181 (9th Cir. 1979) (“At the outset we

doubt very much that procedural due process prior to reduction of benefits is required when an

agency makes a broadly applicable, legislative-type decision.” (citing Bi-Metallic Investment Co.

v. State Board of Equalization, 239 U.S. 441 (1915)); Clayland Farm Enters., LLC v. Talbot Cty.,

Civil Action No. GLR-14-3412, 2019 U.S. Dist. LEXIS 147122, at *29 (D. Md. Aug. 29, 2019)

(“Legislative acts generally include the adoption of prospective rules and the creation of general

policies that affect the larger population.” (alterations, internal quotation marks, and citations

omitted)). Following this principle, courts have held that executive orders issued in response to the

current pandemic were legislative in nature, and therefore, did not implicate procedural due

process. See, e.g., Carmichael v. Ige, No. 20-00273 JAO-WRP, 2020 U.S. Dist. LEXIS 116860,

at *29 (D. Haw. July 2, 2020) (“Moreover, because the Emergency Proclamations affect the entire

State, they do not give rise to the constitutional procedural due process requirements of individual

notice and hearing; general notice as provided by law is sufficient.” (internal quotation marks and

citation omitted)). Defendants’ orders and the Reentry Guidelines are similarly legislative in

nature, as they apply to every public school across the state. Accordingly, Plaintiffs are not entitled

to the procedural due process of individual notice or an opportunity to be heard.

       Yet even if Defendants’ orders and Reentry Guidelines were not legislative in nature,

Plaintiffs would still not be entitled to pre- or post-deprivation due process. As the United States

Supreme Court has pointed out, “[p]rotection of the health and safety of the public is a paramount

governmental interest which justifies summary administrative action. Indeed, deprivation of

property to protect the public health and safety is ‘[one] of the oldest examples’ of permissible

summary action.” Hodel v. Va. Surface Mining & Reclamation Ass’n, 452 U.S. 264, 300 (1981)




                                                  40
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 41 of 56




(quoting Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 599 (1950)). Because the operative

PHO and Reentry Guidelines were issued in the face of an unprecedented and constantly evolving

pandemic threatening the lives of thousands of New Mexicans, Plaintiffs are not entitled to any

pre-deprivation due process.

       Finally, Plaintiffs are extremely unlikely to succeed on a due process claim as to the process

provided students with disabilities. As Defendants demonstrate in the following section, Plaintiffs

are not excused from IDEA’s requirement to exhaust their remedies. Plaintiffs fail to allege how

they have been prevented from using the myriad of administrative procedures currently available

to parents who believe their child is not receiving a fair appropriate public education. See 20 U.S.C.

§ 1415 (2018); Ex. A at ¶¶ 55-62. A general claim that “officials did not adhere to IDEA procedural

safeguards does not amount to a procedural due process claim.” Jump v. Springer Mun. Schs., Civ.

No. 13-289 KG/KK, 2015 U.S. Dist. LEXIS 194594, *10 (D.N.M. Oct. 14, 2015) (citing Doe v.

Bd. of Educ. of Elyria City Sch., No. 96-4008, 1998 U.S. App. LEXIS 10783 (6th Cir. May 27,

1998)); see also Martinez v. Espanola Pub. Sch., No. CIV 04-0737 MCA/LFG, 2005 U.S. Dist.

LEXIS 42487, *43-44 (D.N.M. December 22, 2005) (holding that the plaintiffs failed to establish

a constitutional due process claim for lack of pre-deprivation procedures where “(1) a student’s

parents are informed of the deprivation before it occurs, (2) this deprivation arises from the exigent

circumstances of an unsafe classroom, and (3) a full array of post-deprivation procedures and

remedies are made available under the statutory framework set forth in the IDEA”). Therefore,

Plaintiffs are unlikely to prevail on procedural due process claim against Defendants.

               3.      Individuals with Disabilities Education Act

       Plaintiffs will not be successful on their claims on behalf of parents of students with

disabilities because the essence of the Individuals with Disabilities Education Act (IDEA), 20




                                                 41
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 42 of 56




U.S.C. §§ 1400 et.seq., is to provide individualized education plans for students, and Plaintiffs

have failed to exhaust their administrative remedies as required by the Act.

                       i.      Plaintiffs’ claims regarding FAPE and LRE misconstrue the
                               very purpose of IDEA.

       Plaintiffs allege Defendants are violating IDEA by failing to provide a free appropriate

public education to qualifying children. Plaintiffs assume, without basis, that the least restrictive

environment requirement of IDEA cannot be met for any student with disabilities in the school

districts at issue because students with disabilities are denied in-person social interaction with

students without disabilities. Motion at 8, 17-18; Am. Compl. at ¶¶ 14-15, 71. This broad

generalization is inaccurate as it blatantly ignores the purpose of IDEA.

       IDEA’s core purpose is to “ensure that all children with disabilities have available to them

a free appropriate public education that emphasizes special education and related services designed

to meet their unique needs.” 20 U.S.C. § 1400(d)(1)(A); see also Miller ex rel. S.M. v. Bd. of Educ.

of Albuquerque Pub. Schs., 565 F.3d 1232, 1235-36 (10th Cir. 2009). IDEA accomplishes this goal

as a “spending statute that imposes obligations on the states to provide certain benefits in exchange

for federal funds.” Ellenberg v. N.M. Military Inst., 478 F.3d 1262, 1274 (10th Cir. 2007). “New

Mexico has chosen to accept IDEA funds, and has adopted rules to comply with IDEA's

requirements accordingly”. Id. at 1270. For purposes of the IDEA, New Mexico’s state

enforcement agency is PED, and its local education agencies are the local school districts and




                                                 42
        Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 43 of 56




charter schools. 39 See Id. Therefore, local school districts are responsible for providing special

education and related services to students with disabilities. 40

         IDEA requires that states provide a free appropriate public education (FAPE) to every child

between the ages of 3 and 21 who is determined to have a disability within the meaning of the

IDEA. 20 U.S.C. § 1412(a)(1)(A). A FAPE is defined as special education and related services

that:

         (A)    have been provided at public expense, under public supervision and
                direction, and without charge;
         (B)    meet the standards of the State educational agency;
         (C)    include an appropriate preschool, elementary school, or secondary school
                education in the State involved; and
         (D)    are provided in conformity with the individualized education program
                required under section 1414(d) of this title.

20 U.S.C. § 1401(9). “[T]he primary vehicle used to deliver a free and appropriate public education

is an Individualized Education Program [(IEP).]” Fry v. Napoleon Cmty. Sch., 580 U.S. 743, 749

(2017); see also Murray by and through Murray v. Montrose Cty. Sch. Dist., 51 F.3d 921, 925

(10th Cir. 1995) (“The IEP is the basic mechanism through which th[e] goal of [providing a FAPE]

is achieved for each disabled child.”). “The IEP is a written statement that sets forth the child’s




39
  “Each ‘State Educational Agency’ (‘SEA’) must enact procedures and policies to implement the
IDEA, and ensure both state and local compliance with the Act. ‘Local Education Agencies’
(‘LEAs’) are given primary responsibility for overseeing the actual provision of special education
services to disabled children.” Ellenberg, 478 F.3d at 1269 (citing 20 U.S.C § 1412(a)(11);
1413(a)(1); Gadsby v. Grasmick, 109 F.3d 940, 942-43 (4th Cir. 1997)). “SEAs ensure LEA
compliance through the power of the purse: Federal IDEA funds are distributed to the SEA, and
those funds may not be forwarded to LEAs within the state unless they demonstrate compliance
with the IDEA to the satisfaction of the SEA.” Id. (citing § 1413(a), (d)).
40
  The PED’s regulations “largely track [IDEA], and are ‘binding on each New Mexico public
agency that has direct or delegated authority to provide special education and related services,
regardless of whether that agency is receiving funds under the [IDEA].’” Ellenberg, 478 F.at 1270
(quoting 6.31.2.2 NMAC). “LEAs are tasked with developing IEPs for children within their
educational jurisdiction.” Id. (citing 6.31.2.11(A)(3)(g) NMAC).


                                                  43
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 44 of 56




present performance level, goals and objectives, specific services that will enable the child to meet

those goals, and evaluation criteria and procedures to determine whether the child has met the

goals.” Ass’n for Cmty. Living in Colo. v. Romer, 992 F.2d 1040, 1043 (10th Cir. 1993); see 20

U.S.C. § 1412(a)(4) (instituting IEPs). For special education and related services to a student to

constitute a FAPE, they must be “provided in conformity with the IEP.” 20 U.S.C. § 1401(9)(d).

        IDEA also requires that children with disabilities receive a FAPE in the least restrictive

environment (“LRE”). See 20 U.S.C. § 1412(a)(5). The LRE provision requires school districts

ensure that children with disabilities are educated with children who are not disabled “[t]o the

maximum extent appropriate,” and that “special classes, separate schooling, or other removal of

children with disabilities from the regular educational environment occurs only when the nature

or severity of the disability of a child is such that education in regular classes with the use of

supplementary aids and services cannot be achieved satisfactorily.” Id.; see also L.B. ex rel. K.B.

v. Nebo Sch. Dist., 379 F.3d 966, 976 (10th Cir. 2004).

        The LRE provision is meant to support Congress’ goal to “mainstream” children with

disabilities into educational settings with children without disabilities to the “maximum extent

appropriate” provided by a student’s IEP. Miller, 565 F.3d at 1236; § 1412(a)(5). The “basic floor

of opportunity provided by the [IDEA] consists of access to specialized instruction and related

services which are individually designed to provide educational benefit to the handicapped child.”

Bd. of Educ. v. Rowley, 458 U.S. 176, 201, (1982) (internal quotation marks and citation omitted)

(emphasis added). The LRE for each child is an individualized determination made by the child’s

IEP team. 20 U.S.C. § 1414(d)(1). Given the diversity of potential needs of each qualifying student,

not all students with disabilities are included in educational settings with children without

disabilities. Thus, it is incorrect to assume that every student with disabilities will receive a benefit




                                                   44
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 45 of 56




from in-person interaction with students in a regular classroom for FAPE. See Daniel R.R. v. State

Bd. of Educ., 874 F.2d 1036, 1049, (5th Cir. 1989) (recognizing that placement in regular education

may be detrimental to some students and that “mainstreaming a child who will suffer from the

experience would violate the [IDEA]’s mandate for [FAPE].”). Therefore, the determination of

whether a child has been provided a FAPE in the least restrictive environment turns in large part

on the student’s IEP. 41

       Plaintiffs provide no authority to support their argument that the LRE provision in students’

IEPs is only satisfied if all students are physically present in a classroom together. The term “social

interaction” does not appear in IDEA, let alone any requirement that every child receive in-person

social interaction. When a parent alleges that a student with a disability is not being provided with

an education in the LRE, the need for examination of the particular child’s IEP is necessary. See

Ellenberg, 478 F.3d at 1277 (holding that without a recent IEP prepared for the child, neither the

10th Circuit nor a district court had a factual record to determine if the school at issue was the LRE

for the child). Plaintiffs have failed to provide any IEPs demonstrating how the remote instruction

for students without disabilities has affected students with disabilities. Instead, the declaration

made by Plaintiff Shannon Woodworth suggests that she is only requesting in-person learning for

her daughter. 42 Motion at Ex. B.




41
  In determining whether an educational placement is a student’s LRE, the 10th Circuit looks to
“(1) whether education in a regular classroom, with the use of supplemental aids and services, can
be achieved satisfactorily; and (2) if not, if the school district has mainstreamed the child to the
maximum extent appropriate." Ellenberg, 478 F.3d at 1277 (quoting L.B. v. Nebo Sch. Dist., 379
F.3d 966, 976 (10th Cir. 2004) (citing Murray by & Through Murray v. Montrose County Sch.
Dist. RE-1J, 51 F.3d 921, 927 n.10 (10th Cir. 1995) (internal quotations marks omitted)).
42
    Furthermore, as in-person instruction is available for students with disabilities in Ms.
Woodworth’s school district, if her child has been denied in-person services by the LEA her claim
is against the district, not the State.

                                                  45
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 46 of 56




       It goes without saying that IDEA, PED, and the U.S. Department of Education (“USDOE”)

did not contemplate a global pandemic. Given the once in a lifetime nature of this public health

emergency, DOE has provided guidance regarding the pandemic. See Ex. B at Exs. 29, 30. In its

initial guidance, DOE stated: “If an LEA continues to provide educational opportunities to the

general student population during a school closure, the school must ensure that students with

disabilities also have equal access to the same opportunities, including the provision of FAPE.”

Ex. B at Ex. 29, p. 2 (citations omitted). The school districts identified in Plaintiffs’ Amended

Complaint are currently able to provide remote instruction. Therefore, the educational

opportunities available to the general student population at this time is remote instruction, and

there can be no violation of the LRE provision if students with disabilities participate in remote

instruction like students without disabilities.

       USDOE has since provided additional guidance stating that IDEA should not prevent any

school from offering educational programs through distance instruction. Ex. B at Ex. 30 at 1.

“[S]chool districts must remember that the provision of FAPE may include, as appropriate, special

education and related services provided through distance instruction provided virtually, online, or

telephonically.” Id. Therefore, even USDOE recognizes there must be some flexibility as to

students’ FAPE due to the exceptional and ever-changing environment of the pandemic. See Id.

(“The determination of how FAPE is to be provided may need to be different in this time of

unprecedented national emergency.”); see also L.V. v. N.Y. City Dep’t of Educ., 19-CV-05451

(AT) (KHP), 2020 U.S. Dist. LEXIS 120995 (S.D.N.Y. July 8, 2020) (ordering that a 2019

placement order for a student be performed in accordance with local health guidelines due to the

COVID-19 pandemic). However, not all services, such as therapy services, in a student’s IEP can

be provided virtually. The USDOE also recognizes that due to the needed flexibility, there should




                                                  46
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 47 of 56




be consideration of providing compensatory education services to students with disabilities who

may not have been able to benefit from the changes in delivery of services required by the public

health emergency. Ex. B at Ex. 30, p. 1.

        Nor can it be assumed that all students with disabilities will progress well in a remote

learning environment. PED’s Reentry Guidelines for Schools and Reentry Guidance for Special

Education therefore permit the LEAs to provide students with disabilities in-person learning in

small groups pursuant to their IEPs during remote instruction. Ex. B at ¶¶ 50-57. The State’s

allowance for in-person learning for students with disabilities in groups to ensure social distancing

amid a deadly global pandemic is a wholly appropriate construction of the IDEA requirements

given existing health circumstances. IDEA’s entire structure and purpose is to provide a student

with disabilities an IEP tailored to their specific needs. Therefore, Plaintiffs’ claim that a one-size

fits all LRE of in-person learning for all students is an attempt to misconstrue a requirement that

is decided on an individual basis in each student’s IEP.

                        ii.     Plaintiffs’ requested relief is available pursuant to the Reentry
                                Guidance

        Plaintiffs’ claim regarding IDEA is also unlikely to succeed because students with

disabilities may receive in person learning. Plaintiffs claim that the “complete failure” to provide

in person services to students with disabilities violates the IDEA. Motion at 18. However, this is

inaccurate, as stated by PED’s Reentry Guidance and Reentry Guidance for Special Education

clearly allows for in-person learning for students with disabilities. Ex. B at ¶¶ 50-57. All New

Mexico school districts, including those identified in Plaintiffs’ Amended Complaint, have the

choice of providing school-based in-person learning to students with disabilities in small groups

in a 5 student to 1 teacher ratio. Id.




                                                  47
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 48 of 56




                       iii.   Plaintiffs have failed to exhaust the available administrative
                              procedures available under IDEA.

       Plaintiffs’ contention that they have denied in-person learning is an issue that must be first

assessed via IDEA’s administrative processes before this Court may review their claims. “As part

of the bargain of providing children with educational rights and parents with procedural safeguards

to protect those rights, Congress required that parents turn first to the statute’s administrative

framework to resolve any conflicts they had with the school’s educational services.” Cudjoe v.

Indep. Sch. Dist. No. 12, 297 F.3d 1058, 1064 (10th Cir. 2002). If a parent does not believe their

child is being provided a FAPE, the dissatisfied parent may file a complaint with the LEA or SEA.

20 USC §1415(b)(6). The complaint then initiates a preliminary meeting involving the parties, or

the parties may choose to pursue a full-fledged mediation. Fry, 137 S. Ct. at 749 (citing 20 USC

§1415(f)(1)(B)(i), §1415(e)). If the impasse continues, the matter proceeds to a “‘due process

hearing’ before an impartial hearing officer. §1415(f)(1)(A); see §1415(f)(3)(A)(i).” Id. “Any

decision of the officer granting substantive relief must be ‘based on a determination of whether

the child received a [FAPE].’ §1415(f)(3)(E)(i).” Id. If the hearing is conducted at LEA level, it

can be appealed to the SEA. See §1415(g).

       Once administrative procedures are exhausted, “[a]ny party aggrieved by the findings and

decision” may file a civil action in state or federal court. § 1415(i)(2); § 1415(l); see Ellenberg,

478 F.3d at 1269-70. IDEA’s exhaustion requirement “wisely gives educational professionals,

well-versed in a child's educational needs and the range of educational services that could ably

meet those needs, at least the first crack at formulating a plan to overcome the consequences of

educational shortfalls.” Cudjoe, 297 F.3d at 1065 (internal quotations and citations omitted).

       To date, Plaintiffs have not pleaded or provided any evidence to suggest that they have

exhausted any remedies or demonstrated they meet an exception to IDEA’s exhaustion



                                                48
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 49 of 56




requirement. See Motion at Ex. C; Cudjoe, 297 F.3d at 1063 n.6 (stating a party seeking to avoid

exhaustion under IDEA bears the burden of demonstrating an exception applies). One exception

to the failure to exhaust remedies requirement is that the “relief plaintiffs seek is not ‘available’

under the IDEA.” Ellenberg, 478 F.3d at 1276 (quoting 20 U.S.C. § 1415(i)(2)). Here, Plaintiffs

incorrectly argue that there is no administrative remedy to cure the alleged violation of IDEA of

denying students in-person learning. Motion at 5. To the contrary, PED permits LEAs (i.e., the

school districts) to provide in-person learning to students with disabilities even in the remote

instruction phase. See Ex. B at ¶¶ 50-62. Therefore, the administrative processes under IDEA can

provide Plaintiffs’ their requested relief by first changing the student’s IEP in an IEP team meeting

and, if necessary, using the processes of mediation, a state complaint, and/or a due process hearing

if a parent’s request of in-person instruction is denied. See 20 USC § 1414(d)(4), § 1415;

Ellenberg, 478 F.3d at 1276 (“Relief is available whenever the plaintiff could attain relief for the

events, condition, or consequences of which the person complains, not necessarily relief of the

kind the person prefers.” (internal quotation marks omitted)).

       Additionally, “[e]xhaustion is also not required if pursuing administrative remedies would

be futile or if an agency has adopted a policy or pursued a practice of generally applicability that

is contrary to the law.” Id. (alterations, internal quotation marks, and citations omitted); see also

Romer, 992 F.2d at 1044 (“Administrative remedies are generally inadequate or futile where

plaintiffs allege structural or systemic failure and seek systemwide reforms.” (citations omitted));

New Mexico Ass’n for Retarded Citizens v. New Mexico, 678 F.2d 847, 851 (10th Cir. 1982)

(finding plaintiffs allegations under Section 504 that “the entire special education service system

offered by the State [was] infirm” warranted excusal from exhaustion of administrative processes

under that act). However, Plaintiffs do not allege that New Mexico’s entire special education




                                                 49
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 50 of 56




program is ineffective or has a systemic failure. Instead, Plaintiffs’ allegations focus on only one

specific component of students’ IEPs—in-person instruction during this pandemic. Cf. Romer, 992

F.2d at 1044 (holding the class’ requested relief regarding a single component of each individual

children’s IEPs was not a system violation that renders exhaustion requirement futile, “and framing

a complaint as a class action challenge to a general policy does not convert it into one”). Again,

Plaintiffs incorrectly assume that every student with a disability requires in-person instruction for

FAPE or LRE. Yet even if this generalization was correct, all New Mexico school districts are

allowed to provide in-person instruction to students with disabilities, and IDEA administrative

remedies remain available to address the LRE and FAPE issues for students with disabilities.

Accordingly, there is no system violation under the IDEA to support an assertion of futility.

       Furthermore, Plaintiffs cannot demonstrate that remote instruction of students without

disabilities violates IDEA. There is no authority to support Plaintiffs’ assumption that LRE

requires in-person instruction of students with and without disabilities. See Id. (“A plaintiff does

not necessarily fall within the third exception by challenging a policy of general applicability rather

than an IEP formulated pursuant to that policy. The plaintiffs must still show that the policy is

contrary to law and that the underlying purposes of exhaustion would not be served.” (citations

omitted)). IDEA is structured to provide FAPE through an individualized program for each

qualifying student. IDEA does not regulate or require the education programs for children without

disabilities adhere to the IEPs of individual students with disabilities. Therefore, Plaintiffs have

failed to establish they meet an exception to IDEA’s exhaustion of remedies requirement.

       Finally, Plaintiffs’ suggestion that it was futile for them to exhaust their administrative

remedies because the special education due process hearing officers are not authorized to require

that the LEA provide in-person learning for students with disabilities in violation of the PHOs is




                                                  50
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 51 of 56




misplaced for two reasons. First, as discussed above, the Reentry Guidance from PED specifically

allows for in-person learning for students with disabilities in small groups. Ex. B at ¶¶ 53-56.

Therefore, there is nothing to prevent a hearing officer from ordering in-person instruction for a

student with disabilities. Second, even assuming that Plaintiffs are correct that a hearing officer

could not grant the specific injunctive relief they sought, this would not excuse their failure to

exhaust their administrative remedies, as “[t]he mere unavailability of injunctive relief does not

render the IDEA’s administrative process inadequate.” Hoeft v. Tucson Unified School Dist., 967

F.2d 1298, 1309 (9th Cir. 1992); see also, e.g., Student A v. S.F. Unified Sch. Dist., No. 19-cv-

03101-WHO, 2020 WL 571052, at *4 (N.D. Cal. Feb. 5, 2020) (“[F]utility or inadequacy is not

established simply because the body hearing the administrative appeal lacks jurisdiction to provide

all or some of the relief requested.” (citing Paul G. ex rel. Steve G. v. Monterey Peninsula Unified

Sch. Dist., 933 F.3d 1096, 1102 (9th Cir. 2019))); J.G. ex rel. C.G. v. Knox Cty., No. 1:19-cv-63,

2019 WL 4451203, at *5 (E.D. Tenn. Sept. 17, 2019) (rejecting argument that an administrative

law judge’s inability to “fix practices or policies which will inevitably repeat themselves” excused

a failure to exhaust where exhaustion would have promoted “accuracy, efficiency, agency

autonomy, and judicial economy as [the IDEA] intended”); P.G. ex rel. R.G. v. Rutherford Cty.

Bd. of Educ., 313 F. Supp. 3d 891, 905 (M.D. Tenn. 2018) (“[P]laintiffs [must] exhaust their

administrative remedies and build a record even if the plaintiff seeks certain relief, like money

damages, that is unavailable in an IDEA administrative proceeding.”).

       D.      Plaintiffs have not demonstrated irreparable harm, that the balance of equities
               tips in its favor, or that the public interest would be served by injunctive relief.

       Plaintiffs cannot demonstrate any form of irreparable harm required for their requested

injunctive relief. See Schrier, 427 F.3d at 1267. “To constitute irreparable harm, an injury must be

certain, great, actual and not theoretical.” Id. (internal quotation marks and citations omitted).



                                                51
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 52 of 56




“Irreparable harm is not harm that is merely serious or substantial.” Heideman v. S. Salt Lake City,

348 F.3d 1182, 1189 (10th Cir. 2003) (internal quotation marks and citation omitted). Here,

Plaintiffs argue that they will suffer irreparable harm without a TRO or preliminary injunction

because the deprivation of their constitutional rights “inexorably creates irreparable harm.” Motion

at 18-19. This argument fails, however, as Plaintiffs have not established a likelihood of success

on the merits of any of their claims. See Logan v. Pub. Emps. Ret. Ass’n, 163 F. Supp. 3d 1007,

1030 (D.N.M. 2016) (Browning, J.) (“Tenth Circuit decisions have linked the ‘irreparable injury’

inquiry to the ‘likelihood of success’ inquiry, holding that a plaintiff who cannot demonstrate a

substantial likelihood of success is not entitled to a presumption of irreparable harm.” (citing

Schrier, 427 F.3d at 1266) (Browning, J.).

        Plaintiffs’ speculation that “[t]housands will suffer collateral harm, including abuse,

depression, suicide and hunger” if Defendants’ are not enjoined from prohibiting of in-person

learning is similarly unfounded. Motion at 18. Plaintiffs provide no support to establish that any

of the alleged harms associated with remote instruction described in the Motion are certain, let

alone present, in New Mexico. Plaintiffs only refer to the suicide of one child in April 2020 to

support for their broad assumption regarding the mental health of children in New Mexico. See

Motion at Ex. A. Plaintiffs’ use of this tragedy to support their position is as speculative as it is

disrespectful, as it is impossible to assign with any certainty a single motive in such a tragic event. 43

        Irreparable harm can similarly not be presumed amongst the individual Plaintiffs. Plaintiff

Clarissa Hernandez has failed to establish how the continued remote instruction will cause a certain

irreparable injury to her children. Ms. Hernandez takes no issue with the content or the methods




43
 Additionally, the incident involving the child took place two months before the PED released its
Reentry Guidance. See Motion at Ex. A.


                                                   52
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 53 of 56




used by her children’s instructors provided in remote instruction to her children. See Motion at Ex.

B. She “feels” her son is “falling behind” but does not state if this is due to remote instruction or

general difficulty understanding certain subject matter. Id. at ¶ 14. Instead Ms. Hernandez’s

concerns with remote learning are her children’s socialization and enthusiasm since receiving

remote instruction. Id. at ¶¶ 13-14. While socialization is important for children, Plaintiffs fail to

demonstrate how a temporary suspension of in-person instruction will permanently impact the

remainder of a child’s life. Cf. Doe v. Princeton Univ., No. 3:20-cv-4352-BRM-TJB, 2020 U.S.

Dist. LEXIS 76827, at *21 (D.N.J. Apr. 21, 2020) (stating that “an interruption in a student’s

education, while a genuine injury, is not irreparable” (internal quotation marks and citation

omitted)). In Plaintiff Shannon Woodard’s case there is no irreparable harm, as the relief she seeks

is available for her child. See Motion at Ex. C.

       Finally, Plaintiff David Gallegos does not demonstrate any cognizable injury or any

irreparable harm if remote instruction continues. Plaintiffs allege the prohibition of in-person

learning deprives Mr. Gallegos the “ability to fulfill his obligations as a school board member

under IDEA” and the New Mexico Constitution. Am. Compl. at ¶¶ 24, 27. Plaintiffs do not cite to

any provision in IDEA or any other law to support this allegation. All school districts are permitted

to provide in-person learning to all students with disabilities. Further, Mr. Gallegos admits his

request for in-person learning is based on parents’ preferences and requests. Motion at Ex. D. A

preference or request for in-person instruction does not overcome Defendants’ compelling interest

to safeguard the public’s health. See Jacobson, 197 U.S. at 28-29 (holding “it was the duty of the

constituted authorities primarily to keep in view the welfare, comfort and safety of the many, and

not permit the interests of the many to be subordinated to the wishes or convenience of the few”).




                                                   53
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 54 of 56




       Plaintiffs also miss the mark by claiming that the balance of harms favors Plaintiffs because

the “government’s perception of harm is speculative” and it “permits the same speculative harm

in other places.” Motion at 19. Unfortunately, there is nothing speculative about the harms caused

by COVID-19, which has killed hundreds of New Mexicans, hundreds of thousands of Americans,

and nearly a million individuals throughout the world. There is also nothing speculative about the

possibility of substantially increasing the number of infections by reopening schools which

simultaneously bring hundreds of people into contact with each other in a public space. See Ex. A

at ¶¶ 10-12, 15,18. Additionally, the risk of the spread of COVID-19 is not speculative or minimal

for children or adults in contact with children. Id. Instead the State has reviewed and relied on over

20 scientific studies which establish that everyone in a family is able to contract and spread

COVID-19. Id. at ¶¶ 17-18. By contrast, the harms claimed by Plaintiffs are entirely speculative

as Plaintiffs have yet to establish any of the alleged deficiencies they claim are associated with

remote instruction are present in this State.

       Finally, the public interest strongly favors denying Plaintiffs’ request for injunctive relief.

New Mexico is in the throes of an unprecedented public health crisis. Currently, the most effective

means of stemming COVID-19 transmission is through social distancing. That is why State and

local governments, here in New Mexico and nationwide, have adopted temporary rules that

encourage or require people to stay in their homes and avoid physical proximity to others to the

greatest extent possible. In fact, New Mexico’s science driven response to the coronavirus has

been lauded nationally for preventing the virus from causing additional loss in comparison to other

states. See Ex A at ¶ 4; Ex. B at ¶¶ 7-8. The Reentry Guidance for public schools relies upon this

same scientific data by setting clear, objective criteria for evaluating readiness for in-person

learning in schools. See Ex A at ¶¶ 7-15; Ex. B at ¶¶ 6, 19, 22, 38. Thus the State’s process for




                                                 54
      Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 55 of 56




determining eligibility for in-person learning is not arbitrary or capricious but objectively justified

by science.

       Plaintiffs seek to avoid these rules—and the reality of the situation—by asking this Court

to invalidate the Reentry Guidance. Reopening schools without regard for current epidemiological

markers of public health conditions within these school districts ignores the established scientific

fact that in-person learning in schools will increase the number of COVID-19 cases and spread

rates. See Ex. A. Thus the strong public interest in continuing to prevent the spread of COVID-19

outweighs the injunctive relief Plaintiffs seek. See Legacy Church, Inc., 2020 U.S. Dist. LEXIS

122542, at *329 (Browning, J.) (“The public’s interest in limiting the COVID-19 outbreak in the

State, a compelling interest outweighs the right to gather.”).

                                          CONCLUSION

       For the foregoing reasons, this Court should deny the Plaintiffs’ request for a TRO and

preliminary injunction.


                                               Respectfully submitted,



                                               ________________________________
                                               Matthew L. Garcia,
                                               Chief General Counsel to
                                               Governor Michelle Lujan Grisham
                                               Maria S. Dudley
                                               Associate General Counsel to
                                               Governor Michelle Lujan Grisham
                                               Kyle P. Duffy
                                               Associate General Counsel to
                                               Governor Michelle Lujan Grisham
                                               490 Old Santa Fe Trial, Suite 400
                                               Santa Fe, New Mexico 87501
                                               matt.garcia@state.nm.us
                                               maria.dudley@state.nm.us
                                               kyle.duffy@state.nm.us



                                                  55
     Case 2:20-cv-00942-JB-GBW Document 14 Filed 09/28/20 Page 56 of 56




                                                     and


                                              HECTOR H. BALDERAS
                                              NEW MEXICO ATTORNEY GENERAL

                                              By: /s/ Nicholas M. Sydow
                                                    Nicholas M. Sydow
                                                    Civil Appellate Chief
                                                    Erin Lecocq
                                                    Assistant Attorney General
                                                    P.O. Box 1508
                                                    Santa Fe, NM 87504-
                                                    1508
                                                    505-717-3571
                                                    nsydow@nmag.gov
                                                    elecocq@nmag.gov
                                                    Counsel for the State of New Mexico



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 28, 2020, I filed the foregoing through the New Mexico

Electronic Filing system, which caused all counsel of record to be served by electronic means.

                                            Respectfully submitted,



                                            ________________________________
                                            Matthew L. Garcia




                                               56
